. The next item is the oral question to the Commission on the implementation of WTO rules by China (B6-0230/2005).
.  Mr President, Commissioner, ladies and gentlemen, the question that I have the honour to present on behalf of the Committee on International Trade relates to the current state of our commercial relations with China.
As you know, China’s entry into the WTO in 2001, which Parliament supported, was the result of a laborious negotiation in which the European Union played a very important role. There were no precedents for the entry of a commercial partner whose rules were at such variance with the common system.
We should remember that to join the WTO was an objective actively pursued by China for ten years, to which end it carried out a series of detailed concessions in all sectors, it committed itself to fulfilling all of its obligations and accepted the monitoring of that compliance. This has been expressed repeatedly by Chinese leaders, particularly since the policy implemented by Deng Xiaoping.
So far, the predictions of generalised conflict with China have not come true. Nevertheless, recurrent problems arise in fields such as the protection of intellectual property — the fight against forgeries and counterfeits — the transparency of legislation, standardisation and certification, the openness of services, in particular financial services, telecommunications and transport, and numerous non-commercial obstacles, such as the CCC, the notorious China Compulsory Certification, which is almost impossible to obtain. The essential issue, however, is that China has to deal with a significant contradiction: to open up its markets and to protect its own industry, within a context in which rules such as the application of the ILO conventions on child labour, the establishment of free trade unions, etc. do not fall within the context of the WTO, but are important, as is environmental protection, and in this regard I would like to point out that China signed the Kyoto protocol two years ago now.
We are currently in a situation in which it appears that China is operating extremely close to the limits of what may be acceptable. And the case of textiles, which other Members have mentioned, is an example of this, since it is affecting many countries and not just the European Union.
I am not advocating that we call into question the decision taken on 1 January on total liberalisation, but rather that we examine, for example, the possible significance of a policy of dumping in terms of invading markets, how energy can be subsidised, how funding policy is being applied and whether there is privileged funding, etc. These are important issues.
Another specific and very significant example is the recording industry, which is facing a very dramatic situation in Europe. At the moment, the majority of pirating, almost 70 %, takes place in China and much of it is taking place on the Internet. Furthermore, it is almost impossible to receive royalties, because structures do not even exist.
In any event, I would like to point out that the European Union has supported China's integration into the world economy. This is a challenge for everybody that requires a process of economic and social reform on an unprecedented scale. China still has ten years to complete its transition to a market economy.
In any event, it is the case that China has already moved from a centrally-planned economy to an economy which appears to be governed by Manchesterian capitalism led by Communist mandarins. It is for the Chinese to take charge of their own development, but it is important that we have control involving the greatest possible transparency and knowledge.
In summary, Mr President, we have reached the final phase of the Doha negotiations, which must be concluded in Chinese territory, in fact, with such decisive issues as the openness of its economy, the exchange rates of its currency and stability in a part of the world in which a very alarming arms race is taking place.
Furthermore, China plays an important role in the Club of Twenty, which brings together some of the great tenors of the new world stage, and because of its history, because of its weight and also because the European Union has advocated that China should be incorporated into world trade, I believe that it makes sense at this point to ask these questions, taking the view that we are all in the same situation regardless of our specific characteristics, but that we must respect each other in order to survive together.
. Mr President, I would like to thank you for this opportunity to respond to this debate. It is important. It raises some very serious issues for us, and I am very glad this initiative has been taken. I am also very grateful to the distinguished chairman of the Committee on International Trade for making his points in such a balanced and moderate, but no less serious way.
I agree that we have a great challenge on our hands to bring about the progressive integration of China to the global economy and to the international trading system. We also have a responsibility to those whom you represent, and to whom others of us are accountable and are answerable, to smooth these changes in the best way we possibly can.
It is true that in one sense China is testing the limits of what is acceptable, as the honourable Member said. Another way of putting it, however, is that China is presenting a competitive challenge to us in Europe to which we need to adjust. Now many have. In some cases though that adjustment remains to be made and we have to assist people in doing so.
My broad view is that China’s renaissance in recent years brings with it many implications for the European Union and it is essential that we equip ourselves properly to deal with these challenges. I believe that China’s astonishing economic growth will be good, not only for China but also for Europe and for the rest of the world. That makes it all the more important that we build the sort of dynamic relationship with China that is based on partnership, cooperation and respect, not just for each other, but for a rules-based multilateral economic system.
It is against that backcloth that I want to address two sets of issues this morning: first of all, the appropriate response we need to make to textiles imports from China and, secondly, what we need to do to continue to push China on its WTO implementation record and in particular its record of enforcement of intellectual property rights.
I shall first address the issue of textiles. The level of textiles imports and the dramatic increase that we have seen since the beginning of this year, when textile quotas were finally removed, has become a very sensitive topic in many of our Member States. There are many who have serious concerns and anxieties. It is clear why and I understand those anxieties. I am confident that our response is both appropriate and proportionate, but also legally defensible. We have to satisfy both those requirements, basing our response on facts and data. We need to act with a degree of caution, but also determination.
The Commission guidelines on the use of a safeguard mechanism were intended to equip us to respond effectively to any unreasonable surge in imports from China. As I am sure you know, the Commission has now launched investigations into nine categories of Chinese textile exports to the EU based on import statistics for the first quarter of this year. In all these categories, import volumes for Chinese textiles have now risen above the ‘alert levels’ defined by the Commission. I always said that I would act on the basis of the relevant data and I am doing so now.
Now that the alert mechanism has been activated, I have set up an experienced task force to conduct a full and rapid investigation into these named categories. It will reach its conclusions within a maximum of 60 days. This investigation will determine whether market disruption in Europe and elsewhere really has occurred. We will also have to consider the actual damage to producer interests, set against the consumer benefits involved. If it proves necessary and justified, I will use the safeguard powers at our disposal. A number of other categories appear to give cause for concern, but after careful consideration I have decided that further analysis of the data is required. This is being undertaken.
In addition, there have been requests for the application of the urgency procedure foreseen by the guidelines. This would mean going directly to formal consultations with China under the WTO without an investigation, if there is evidence that irreparable damage will be caused to EU industry in the absence of such a course of action. My services are currently analysing these requests.
In parallel, I have actively engaged with the Chinese authorities to give them advance warning wherever possible, to urge them to provide concrete evidence that the measures they have put in place are having an effect, and to explore whether they cannot do more and indeed to urge them to do so. I have launched informal consultations with China in an attempt to find a sustainable solution for all parties. This was high on my agenda last week in Paris when I met with the Chinese Trade Minister Bo Xilai. My message to Minister Bo was that to avoid the EU having to take action, China needs to give a stronger response to curb its export growth in the short term. I believe that my message was received loud and clear.
I have noted the statements made by the Chinese Prime Minister Wen Jiabao yesterday in Beijing and I would like to welcome the fact that China now understands the acute concerns of certain Member States, as Wen Jiabao acknowledged yesterday in Beijing, and that China prefers, as he said, a solution based on dialogue and cooperation. I also welcome the fact that China considers the need to resolve this issue as amongst China’s primary interests in relation to the EU.
I noted with particular interest the statement by Wen Jiabao that, in addition to the measures already taken to curb textiles export growth, China will take even stronger measures in the near future. I welcome this, but I also believe that the effects need to be felt quickly if they are to stay our hand in any action that we might consider taking. It is imperative that China explain in detail, and quickly, the type of additional measures it intends to adopt and what consequences these will have on future trade flows. I am looking forward to receiving such information as a matter of great urgency. Failing to receive such concrete information quickly would narrow the options available to the EU to resolve this issue and could leave me with no alternative other than to act under the WTO. I have a team of officials in Beijing this week. They are meeting Chinese counterparts as we speak now, to follow up on my discussions with Minister Bo last week and on yesterday’s statements by Prime Minister Wen Jiabao.
Let me turn now to other matters concerning WTO implementation. This is important because the WTO agreement is the lynchpin for the development of our trade relations with China. China has made substantial progress in implementing its WTO commitments, as set out in its accession agreement, but some issues still raise concerns. I am addressing these in both a bilateral and multilateral context.
Discussions have met with considerable success in a number of areas, in particular on coke, the construction and automobile sectors, and sanitary and phytosanitary measures. However, concerns still remain in the automobile sector, in services sectors such as banking, and in telecommunications. I raised these and pursued them when I was in Beijing earlier this year and I will continue to do so.
I accept that a particular area of concern is the need to ensure an adequate and efficient level of protection in China of intellectual property rights. China has shown willing, but the continuing difficulties encountered by European industry in terms of counterfeiting and piracy have made clear that more work is needed. I am addressing this issue on two fronts, using a combination of political pressure and cooperation, both bilaterally and on a multilateral level. I am determined to give practical answers to industry’s concerns.
We took an important step forward when the Chinese recently agreed to my proposal to set up an Intellectual Property Working Group. The intention here is to address problems in a systemic way and on a sectoral basis. It will include experts from business who know where the delivery problems in China’s laws exist. But IPR is a worldwide problem, and it therefore requires consideration on a global level.
Within the WTO, the EU, as well as the US and Japan, used the 2004 Transitional Review Mechanism to challenge China on its implementation record of its obligations in respect of the Agreement on Trade-Related Aspects of Intellectual Property Rights, otherwise known as TRIPs. The answers given by China demonstrate its commitment to the fight against counterfeiting and piracy, but further efforts are obviously needed and I am committed to helping China make those further efforts. The EU has also suggested that the Review Mechanism could be usefully complemented by a multilateral discussion within the TRIPs Council, and I intend to follow this up.
But I also believe that continuing to share our expertise by providing technical assistance on intellectual property is an important element of our work with China. We have recently concluded an EC-China Agreement on customs cooperation. Another example of assistance is EU financing of training on trademarks for judges. These are just two instances of the sort of cooperation that will help China build a sound and coherent enforcement system. Finally, I would encourage European industry to make use of all available tools in the EU and in China to protect its own rights and put the system to the test.
In conclusion, the level of cooperation and partnership that China and the EU are demonstrating in these areas are the building blocks for a dynamic and more effective relationship between us. Nobody should underestimate the huge potential gains and benefits for us in Europe of such a relationship growing and being soundly based. There are obviously going to be challenges ahead, and I will ensure that the EU responds in a timely and effective manner. But there will also be great opportunities for European industry and producers to supply into that rapidly expanding Chinese market. If we can work together to ensure that a rules-based economic system is respected and strengthened in the DDA, then the rapid economic growth in China will benefit the EU and the rest of the world. That is why in responding to the question originally put, I say again that we have to combine our short-term management of the problems that are thrown up by China’s expansion with a clear-sighted, longer-term perspective of the opportunities that China’s growth offers Europe.
. MrPresident, ladies and gentlemen, China has, over recent years, become a major player in the global market, and so it has certain obligations to fulfil and bears a considerable responsibility. This being so, I would like to put a number of questions to the Commission.
Firstly, last year saw 9 000 court cases in China involving product piracy. That is a good start. What is the Commission going to do to support the Chinese in their efforts to this end?
Secondly, although sentences are handed down, they are often not carried out. How will the Commission support the Chinese authorities in enforcing the sentences passed on product pirates?
Thirdly, products exported from China are often in breach of patents and copyright. During Question Time on 8 March, Commissioner Kovács assured me that the EU would offer to send customs officers to China at the EU’s own expense to help their Chinese counterparts in their work. Has this offer in fact been made to the Chinese, and how have they responded to it?
Fourthly, a steam iron made in China, which bore the CE label but did not meet the relevant standards, recently caused the deaths of two people in Greece. What will the Commission do to get the Member States, without delay, to put in place effective market controls preventing such products from being put on sale and compelling the Chinese manufacturers to comply with standards and patents?
Fifthly, there are to this day in China many obstacles to European firms. What does the Commission propose to do in order to effectively remove these barriers to trade, most of which do not take the form of tariffs?
Sixthly, modern weapons contain the most modern of technologies. What adverse effects on businesses and jobs in Europe does the Commission anticipate if the embargo on weapons – and on the transfer of associated technologies – is lifted?
Seventhly, what is the Commission actually doing to induce China to allow its currency’s exchange rate to find its own level?
. – Mr President, Commissioner, ladies and gentlemen, following on from what Mr Caspary has just said, there are a number of points I would like to address.
I very much welcome the safeguards that have been put in place, and I hope that you can obtain reliable data, including reliable data from the individual Member States. As I see it, Romania is one example of how it is not that simple to get your hands on reliable data. I hope that you will then not delay in bringing that data to the Committee on International Trade, so that we who sit on that Committee can discuss it with you and advise you on it.
I also rejoiced to hear that you had, in your speech in Singapore on 29 April, revived an old initiative of this House, that being the demand for closer cooperation between Europe and Asia. This House did once advocate a free trade area and urged that it should at least begin with one state. While we now have a very strong presence in Latin America, there are other regions, Asia in particular, that we have been positively culpable in neglecting. I agree that, where China is concerned, we are paying a bitter price for this.
Our major concern – of which textiles might be described as merely a ‘super-example’ – is the unfair competition that, for various reasons, exists in China. Competition may be deliberately unfair, or the unfairness may very well be involuntary. What do you propose to do about it? What can actually be done to ensure that enquiries take a good hard look at such things as disguised subsidies? You also mentioned intellectual property rights, but there is a good deal more to it than that.
There is a particular case that you have been considering for a very long time. I would be grateful if you were to say something about it. This case, moreover, has to do with non-ferrous metals, and this House has for some considerable time been calling for an enquiry into disguised subsidies for these. In China, in particular, reimbursement of VAT is used to support the local recycling industry. What progress has been made with enquiries into this? Might I ask you to say something about this?
Quite apart from all that, it is a good thing that you have done something about investment. We are right behind you in that respect and wish you plenty of success.
.  Mr President, too little too late, that is how one can describe Commissioner Mandelson’s recent announcement that use will be made of the textile-specific safeguard clause which permits Europe to limit imports until 2008. That decision was taken about a month after the United States had swung into action.
Time and again, the Commissioner has said that trade with China should be seen as a challenge rather than a threat. Indeed it should be, and I think the European textile industry is prepared to do so, provided, though, that the trading game is played correctly on both sides. In countries such as China, unfair trade practices, including export subsidies, dumping prices, direct and indirect government support, free capital and illegal imitations and piracy, are endemic. This aggressive trade policy is making the European textile and clothing sector crack at the seams. And yet, Commissioner, this sector is still an extremely important industrial sector, with a total turnover of EUR 200 billion spread across 177 000 businesses that, post-enlargement, employ 2.7 million textile workers, equivalent to 7% of the total industrial workforce. In fact, not only Europe, but also a large number of developing countries, are at risk of collapsing under China’s aggressive export policy.
At the end of last year, this House urged us to pursue a more assertive trade policy in respect of China. That import figures would be alarming could already be deduced from the import products without quota. I hope that the measures now announced by the Commission will not prove to be too late in the day, and, above all, that they are merely a first step towards protecting our industry, in a manner acceptable to the WTO against unfair competition, from wherever that may come.
Mr President, clearly there are very real concerns about the impact of China on other players in the international trading system. We have already heard about the impact of the surge in textile imports on the EU and the devastation some EU producers face as a result. But let us not forget the impact on other developing countries. China’s deflationary pressure is already driving down wages right across the developing world and pushing global suppliers to reduce their workers’ rights and conditions in a bid to remain competitive at all costs.
In the Philippines, for example, the government has ruled that its law on the minimum wage would not longer apply to the clothing industry. In Bangladesh, the government recently announced that it would increase the number of authorised overtime hours and reduce the restrictions on women’s night work. Chinese workers themselves do not necessarily have much to gain either, facing seven-day working weeks, very low wages, appalling health and safety hazards and no trade unions.
We are looking here at a downward spiral of social and environmental standards; certainly minimum international standards might help stem that downward spiral. It is most important for this debate not just to focus on this or that sector, textiles today or footwear or machine components tomorrow. What we are looking at here is a systemic problem. It is a challenge posed by a country that has entered the international trading system not just with a comparative advantage but with potentially an almost absolute advantage in just about everything. It is complacent and patronising to assume that Europe and the West can keep a monopoly on innovation and high-tech while China simply does the manufacturing.
Chinese graduates are also moving up the value-added chain. Very soon we may need to face the possibility that there could be very little that Europe could produce that China cannot produce more efficiently. The old assumption that while the EU and the industrialised countries keep the leading edge in knowledge-intensive industries while developing nations focus on lower-skill sectors, is now open to huge debate.
The response to the challenge posed by China needs to include a thorough reassessment of the assumptions that have underpinned international trade theory up until now. We need to look again at the old ideas dating from David Ricardo onwards that comparative advantage always works in everybody’s best interests.
I hope the Commission will act swiftly on textiles. I would also like to hear what the Commissioner plans to do about these longer-term systemic issues.
We need a more balanced view than this oral question suggests. We should be looking at some of the impacts of liberalisation on China itself, because there is ample proof to suggest that many of the poorest people in China face significant losses themselves, particularly in the agricultural sector, as a result of China’s accession to the WTO. So let us have a more balanced view; a view that looks into the future as well.
. – We are not following in the slipstream of those who seek to shirk their responsibilities with regard to the objectives of the World Trade Organisation (WTO) talks and to the manner in which they conduct those talks, and who, having attempted to impose the blind and brutal liberalisation of world trade, with its extremely damaging economic and social consequences, are now trying to pass the buck and blame China for all of the world’s evils.
Their discourse seeks to disguise the fact that it is the large economic groups who stand to gain the most from the current liberalisation of world trade. They are the ones who relocate their production in search of higher profits; they are the ones who, owing to their domination of distribution, come away with the lion’s share.
The textiles and clothing sector is an example of this alarming situation. China was not to blame for the way in which the WTO talks on the textiles and clothing sector were conducted; the Commission and the Council were. China is not responsible for the over-valuation of the euro, which exacerbates the problems and hampers the competitiveness of the textiles and clothing made in EU countries. It is the Council and the Commission, not China, that have thus far failed to activate the safeguard clause, in spite of the appalling situation that the EU’s textiles and clothing sector is currently enduring, particularly in countries such as Portugal. Instead, they delay this crucial decision.
I therefore ask the following questions: When will safeguard clauses be activated? When will there be a revision of the Commission’s mandate for WTO talks? What we must do is suspend and reverse the current policies on trade liberalisation. What we must do is ensure a level playing field for trade, by introducing a system that is geared towards genuinely and sustainably developing each country’s potential, a system that is not based on dominance and dependency, a system that is thus geared towards urgently improving the standard of living for people across the world and towards guaranteeing their rights.
.  Mr President, the problems of the global textiles sector divide Europe into a north and a south camp. To put it succinctly, it pits the advent of cheaper textile imports against the maintenance of our own textile sector.
Although I understand that Commissioner Mandelson has to steer a middle course between those in favour and against measures against China, I think it is far too late to launch an investigation now. The Commission should have utilised the past few years to develop a position on an unencumbered global textiles market and a policy towards that end. I think that discussion on the temporary introduction of protective measures should focus on the period after 2008 if this House is not to end up having exactly the same debate in three years’ time. The period until 2008 should be used to start a dialogue with the Chinese authorities –a dialogue with the dual purpose of underlining both the importance of a stable global textiles market and China’s WTO obligations.
After all, the WTO grants China rights, but also requires that it tackle, for example, restricted market access in the services sectors in banking and telecommunications. I wish the Commissioner much perseverance in his negotiations with his Chinese opposite numbers.
. Mr President, ladies and gentlemen, the case under examination very closely affects the existence of thousands of companies and the employment of millions of European citizens, including 570 000 Italians in the textile industry alone. On top of that, there is the footwear industry and other sectors all in line to be hit by the Chinese tsunami effect.
The end of import quotas owing to the expiry of the Multifibre Agreement, the entry into force of the EU-China bilateral agreement of 2000 and the counterfeiting of the EC trademark were the subject of three questions that I addressed to the Council and the Commission on 6 January of this year. Concerned by the consequences, I sought to find out what provisions the Commission intended to adopt, given that the principles upon which the WTO rules are based (the environment, work, non-harmful products, counterfeiting) were being violated by China.
The replies were of a provisional nature and, even today, the Commission – perhaps a prisoner of a mistaken rigour in interpreting the law – behaves more like a notary than a political, governing body. To all of the above must be added the impact that the REACH Regulation will have on the competitiveness of businesses: Europe is anxious to apply and to export an increasing number of principles and values, which is entirely proper, whilst China and other countries are concerned to produce tights, shoes, knitwear and suchlike at low cost and export them to Europe, with the gratifying outcome for Europe of witnessing the progress and higher levels of employment achieved by exporting countries.
The picture would appear almost complete if we consider that relocations favour large European companies, but impoverish Europe, whose white collar workers and capital, together with equipment and machinery, are emigrating elsewhere, leaving thousands of unemployed workers clinging to the dream of social values.
The Europe of knowledge, research and innovation cannot be divorced from the Europe of competitive production. It is a matter of cause and effect. A distinguished and most humble monk, Saint Benedict of Nursia, was fond of repeating the words ‘Pray and work’ to each of his brothers, in order that the abstraction of prayer did not distract from the reality of life. We must reflect on the extensive resources that we still possess, on the very many regions addressed in Objective 1, and on the support policies.
A new strategy needs to be drawn up, and we need to additionally consider the poverty and needs that exist in Europe itself, including its requirement for harmonious development. We need to assess, moreover, whether vulnerable regions can truly hope for genuine development and whether they can attract European companies to relocate onto their soil. That would perhaps be possible if well-equipped business districts and a modern system of tax breaks were created in those very regions.
Mr President, the Chinese textiles affair is just one illustration, Mr Mandelson, of a much greater problem.
In international trade, two contradictory elements need to be reconciled: firstly, and obviously, the need to trade and therefore to remove barriers; and, secondly, the need to ensure that jobs and social benefits are secure.
In pro-am golf, this problem is resolved by giving the professional a handicap. In international trade, the handicap of customs duties had been created. With the GATT and the WTO, decisions have, however, been taken since 1947 firstly to reduce the duties and then to abolish them. Article 341 of the Constitution confirms this.
Clearly, the upshot of this is the Chinese affair. The solution, Mr Mandelson, is to invent a new customs technology. Instead of reducing and abolishing duties, you, Commissioner Mandelson, need to propose to the WTO that it reduce duties. In this way, the importer would make a customs credit – a kind of economic drawing on the importer’s economy - available to the exporter.
The system would impose a duty on Chinese textiles coming into Europe and provide China with a customs credit which could only be used for purchasing products that had emerged from the European economy. In this way, a virtuous circle would be created. The system would resemble the compensated contracts, offshore contracts and Marshall Plan systems but, in this case, the credit is made available by the customs duty itself. The thorny problem of relocations would thus be resolved in terms of a new customs technology.
. It is now the turn of the other speakers on the list: 20 speakers are listed to speak and as per the apportionment of time decided by the groups, the majority of these speeches will last for one or two minutes. I appreciate that it is highly difficult to deliver a speech within one minute, but we are having problems, some of them technical, linked to the closure of this sitting, and the departure of many Members will be disrupted by a strike taking place at Strasbourg Airport. I must strictly enforce the speaking time.
– Mr President, Commissioner, the liberalisation of Chinese exports on 1 January 2005 was welcomed by many as a major victory of free trade.
A few months later, we are returning to over-protectionism, both on the part of the European Union and on the part of the United States of America. Many, moreover, have lost no time in calling this trade attack 'Chinese fever'. In truth, if you think about it properly, this is a war, not a war of impressions, but a war of substance at all levels, which is aggravating Europe's and the United States' relations with Beijing.
We need to comment on one fact here: in the first quarter of 2005, China's economy grew at a rate of 9.5%, due to the explosion in exports, which rose by 35%, increasing China's foreign currency reserves to just over 650 million dollars. We are therefore debating an economic, historical, cultural and commercial behemoth which today appears to be awakening from a long slumber.
Today China is showing its real strength and its limitless potential in the commercial sector, in trade, in exports, in technology and, in particular in goods, the raw materials for which traditionally have a history which goes back centuries for this country of mysticism with its volcano beneath the ground which is ready to explode.
The attention of the European Union and its vigilance in passing resolutions on relations with China are welcome here because:
- firstly, 9 categories of Chinese products are currently the subject of investigation;
- secondly, China is becoming stronger and stronger on the world political scene;
- thirdly, the European Union is China's most important trading partner and China is the European Union's second most important trading partner. Consequently, we have strong ties with this country;
- fourthly, China can prove its commitment to WTO rules by improving its legislation on intellectual property and thus controlling imitations and
- fifthly, with this approach and current rates, the WTO estimates that China will have 3/5 of exports in 2015, a position which it held for a thousand years, from 500 to 1500 A.D.
I wonder how the European Union will deal with the Chinese fever giant.
Mr President, if Commissioner Mandelson had come to this Chamber in February and said ‘I am now going to implement the safeguard clauses in the textile agreement’ he would have been a very popular man; he would have won lots of applause in the House, but he would also have been very wrong. I believe that his approach is absolutely admirable. He has managed to resist the pressure on him to act precipitately. The approach that the Commission is taking is correct in terms of making sure that we have all our facts marshalled, that any action we take can be legally justified and, if there is a legal case for taking action, that action will be taken. That is the right approach. An alternative approach would have resulted in the EU being accused of being protectionist, it would have damaged our relations with China itself and, above all, it would have sent a very bad signal for the Doha Development Round. So his approach is correct.
I should like to add one caveat, however. The news today that America’s balance of payments has surprisingly improved might be good news for America, but underlying that there is a clear indication that imports from China have dropped dramatically and that the decline in Chinese imports includes a 21% reduction in textile imports. I do not want Europe to be seen as a soft touch. I do not want China to think that it has to respond to American pressure, but not to European Union pressure. So, if the statistics and facts justify EU action, I am sure the Commissioner will agree that he will have to take that action and send a very strong signal to China.
On other issues, I hope that the Commissioner – and I was pleased to hear his comments on this – will keep up pressure on China in terms of intellectual property rights. The Chinese justification that it is all too complicated, that the difference between regional, national and local structures makes it impossible for China to implement WTO rules, just does not wash because China can do it when it comes to protecting Chinese intellectual property. China should also be made to do it in relation to European intellectual property.
It is good news that China is part of the WTO. It is good news that China has to respect rules. It is our job to make sure, in the long term, that it sticks to those rules.
Mr President, Commissioner, ladies and gentlemen, we call on you today for a particularly firm and timely approach to your handling of this dossier. You have explained to us what you have done and what responses you await. Allow us to state that the opening of the inquiry seemed late in coming.
Worrying statistics were already reaching us in January, February, March and April, showing an abnormal – absolutely exceptional – increase in imports from China. The serious damage caused to the textile industry is obvious, and is one of the conditions cited by the WTO Treaties for implementing the safeguard mechanism.
We believe that China is probing the limits of the application of the Treaty, and Europe must behave responsibly. We are all pleased at China’s entry into the WTO; we helped to achieve this objective. Commissioner, we are certainly not calling for protectionist measures or a return to the old ideas of import duties, but for a Europe that stands strong and firm in making China respect the rules to which it has itself subscribed.
It is obvious that this country – I am talking about China – is striving to become the manufacturing centre of the entire world. Today it is happening with the textile industry, tomorrow it will be the mechanical engineering industry and later on the electronics industry. Europe’s response will be crucial and will act as a benchmark for future crises in other sectors.
Mr President, the logic of global free trade has now hit us too. It is, then, hypocrisy to demand that we be protected against textile imports while ignoring the conditions in the oil and precious metals industries where there are not the same threats against European companies. What we should do is introduce fair tariffs across the board whereby manufacturers which do not comply with ILO requirements and environmental requirements are obliged to pay. These tariffs ought then to be returned to the developing countries in order to improve their environment and social situation.
I find it odd that we have to concentrate on protecting large companies’ intellectual rights in China when it is mainly human rights that need protection in China and when that is of course where we should be investing our energies. The transition from free to fair trade now demands reform of economic policy as a whole, however, so that trade becomes a tool for human beings, and not the other way around. The UN’s environmental protection organisation, UNEPO and the UN’s development programme, UNDP should call the shots where the World Trade Organisation is concerned, and not the other way around.
– Mr President, the interest which you are showing in the workers and in whether or not China is honouring its important obligations towards the WTO is both hypocritical and belated.
The Commission played a leading part both in the signature of the multifibre agreement and at the WTO and it is on this basis that textile products are being imported from China.
The textile industry and cotton cultivation started to shrink in the Member States of the European Union many years before 1 January 2005, when imports of Chinese textile products were allowed, with painful consequences for the workers.
The WTO is an imperialist organisation which serves the interests of the multinationals and of big business, at the expense of the workers' interests. They set the particularly strict terms for the accession of China to the WTO, for the purpose, in other words, of opening up its markets, of liberalising the markets and of privatisation, so that they could exploit China's wealth-producing resources and workers. In exchange, China secured the free movement of its textile products.
The belated interest in workers in the textile industry and other sectors is being expressed at a time when the workers' wrath at and fight against the anti-grass roots policy of the European Union in the Member States is growing. The objective of this initiative is obviously to disorientate and appease the workers intending to vote NO to the European Constitution.
We also note that the warnings about limiting Chinese imports come at a time when pressure from the United States of America and the European Union on Beijing to break the fixed parity between the dollar and the yuan is culminating; in other words, the imperialist centres want China and the other countries of Asia as a huge consumer market for their goods, without any competition from them on international markets.
The danger emanates not from China, but from international competition on the part of the imperialists. We are fighting for international economic relations on an equal footing; we defend the right of the peoples to choose their own path.
Mr President, Commissioner, ladies and gentlemen, the has reported that, following Thursday’s meeting between Mr Mandelson and the Chinese Trade Minister, Mr Mandelson reaffirmed that he does not plan to make hasty decisions in confronting the influx of Chinese products, ‘The long-term stakes are too high to allow the Chinese to damage our partnership and a longer deadline is required to make the suitable adjustments.’ Even here today, in this House, when faced with the request from certain countries, including Italy, to take urgent steps to activate the safeguard mechanism, you tell us that you are examining the dossier.
What is the reasoning behind the Commission’s tardiness? What are the real interests at stake? How can it be that the textile industry has been so shamelessly left at the mercy of events and of what has rightly been described as a tsunami?
The Minister for Industry, in the hearing duly organised by Mr Baron Crespo, gave a precise account of the figures: 100 million employees working 24 hours per day. That is a war machine and you are seeking to confront it with legal technicalities? That indicates an unwillingness to protect the textile industry and Europe’s small and medium-sized enterprises.
Mr President, ladies and gentlemen, faced with the invasion of Chinese textile goods, the urgent adoption – and I stress urgent – of the safeguard mechanism is a crucial step. There is a need, however, also to responsibly think up a strategy for the long-term. There are six points to which I should briefly like to draw the attention of the Community institutions.
Firstly: a strong commitment to the fight against the counterfeiting of European goods and trademarks, together with a more incisive and effective strategy on intellectual property is vital.
Secondly: an unambiguous policy for strengthening, at European level, customs controls on goods originating from outside of Europe.
Thirdly: the introduction of a non-EU mark of origin, which will also apply to products that are only partially manufactured in third countries.
Fourthly: putting on the agenda a serious discussion of the consequences of the excessive appreciation of the euro.
Fifthly: a European pledge to finally hold a debate on the systematic and unjustifiable devaluation of the Chinese currency (the yuan), in the framework of the WTO.
The sixth and final point: calling on China to comply with international rules protecting workers and human rights.
Mr President, Commissioner, when China joined the WTO in 2001, this was in theory a way of bringing trade relations between China and the European Union into balance. Nonetheless, this balance is altered when the ground rules of international trade are not respected. I want to speak first of all about the measures needed – in accordance, let us not forget, with the WTO agreements - to protect intellectual property. These measures help combat pirating and counterfeiting effectively. In order to guarantee the future of our textiles industry, it is now up to the European Union to ensure that the agreements protecting textile patterns and designs are respected.
Faced, finally, with what is recognised as market disruption – I am referring here, of course, to what you yourself have confirmed is the spectacular development of Chinese textile products – we need to apply the legal instruments available to us within the framework of the WTO. Moreover, do you not believe, Commissioner, that it is now imperative, when all the indicators are in the red, to set in motion an urgency procedure enabling safeguard measures to be implemented? Why are you delaying so long, to the detriment of our industries and to the detriment of the industries in the countries close to us?
There is no making up for lost time. This is not about implementing protectionist measures. In fact, it is about making China understand that its membership of the WTO entails both rights and duties.
Mr President, Commissioner, last weekend, one of the biggest ships in the world docked at the port of Valencia. It came from China and carried 5 100 containers, mostly containing textile goods.
Some people described it as the ship of unemployment, the job-destruction ship; nevertheless, a prominent business leader pointed out that our great challenge was to ensure that that ship did not return to China empty, but full of our products for that immense and growing market.
I believe that that is the great opportunity facing us as Europeans. In order to make this possible, however, two conditions are essential. The first is that the openness of the markets and progress of exchanges should be of reasonable dimensions and that the textile sector should be assisted in its process of restructuring. We cannot allow the creation of a serious imbalance that will eventually destroy the European textile industry and have dramatic social consequences for many European regions.
The second is that we all have to play according to the same rules and that conditions must be reciprocal. That includes compliance with the WTO agreements, which have been mentioned here by several speakers. We must also demand that the rules that we must all follow include respect for the ILO conventions and the protection of workers.
I believe that the Commission must respond to the request of five countries of the Union to establish clearly all the products seriously affected by the Chinese influx and that an investigation and consultation procedure must be initiated immediately with China.
Commissioner, I am sure that you have the support of this House to continue working and seeking a negotiated and cautious solution, as you have said. Nevertheless, it must be made clear that, if there is no appropriate response, the only solution will be to take safeguard measures.
Let us make the rules of the game that we must all play by clear today. Let us anticipate the changes awaiting us and let us create reasonable conditions so that the European industry can deal with the challenges facing it.
–Mr President, we Europeans have every right to expect China to meet all the obligations that membership of the WTO implies, but China should also be guided by the spirit of the WTO rules, in the same way that Commissioner Mandelson himself is guided by the spirit of the Constitution, even though the Constitution is not yet in force. It is for that reason that we welcome the imposition of safeguards. Compliance with the treaties must be tested and demonstrated.
So far, of course, China’s accession to the WTO has been a triumph not only for China itself, but also – and particularly – for us Europeans. We should at long last come to see the debate in its global dimension, and not just from the narrow Eurocentric angle. Commissioner Mandelson has tried to look at it globally. Calls are made for the return of trade barriers and for tighter controls, but these would be a slap in the face for the European manufacturers who have spent 10 years campaigning for a changeover from quota-based trade to more competition, and have now been successful. To return to the special arrangements would be to regress to protectionism, and that, now in particular, would send completely the wrong message.
Nevertheless, minimum standards in the labour market have not ceased to matter; they still do, and it is for that reason that we Europeans should do everything in our power to get the WTO, too, to accept more democratic rules.
Ladies and gentlemen, I believe that the EU is taking a reckless approach to the Chinese way of doing business, and I refuse to be swayed by the argument that textile manufacturers have had 10 years to prepare for the liberalisation currently underway. It was not until 2002, after China had joined the World Trade Organisation (WTO), that it became possible for the EU to determine what the impact of gradual liberalisation would be. Prices fell by 40%, and China captured 75% of the market in a trice. There could probably have been no clearer indication that EU trade policy should change course. Yet that is exactly what did not happen, even though the Member States have entrusted the EU with exclusive power over trade policy.
At present China is ruthlessly crushing the poorest Asian and African countries, where textiles were key to survival. Dumping prices will mean that one million European textile manufacturers, including tens of thousands of women in the Czech Republic, will lose their jobs in areas where textiles are a traditional industry. It is not only the famed Chinese industriousness that makes such prices possible; they are also the result of minimal environmental and social standards, not to mention child labour, and state subsidies and China’s undervalued, state-controlled currency also play a part.
We are opening up our markets, yet textile manufacturers are barred from the Chinese market. The car factories are ample proof that the principle of cooperative ownership is being violated. I believe it should be quite clear from what I have said that the WTO rules are being breached.
The EU must use any economic and political instruments it has left to force China to observe the rules of fair competition, both for the sake of sustainable development on our planet and for the sake of the values that prompt us to regulate the European market, even though we know that we are increasing the cost of producing goods in Europe and lowering our competitiveness in the process. If the EU wishes to boost public confidence in integration, it must form a united front and become a strong partner for the WTO, on a par with Japan, China and the USA.
The Commission, the Council and also this House should view this as a duty, rather than a challenge. I am delighted that the Commission has realised that the impact of liberalisation needs to be mitigated, but it is not enough to impose 7% quotas for one year. I would urge the EU to make major changes to its foreign policy towards China, in order to ensure that this policy is in line with the long-term goals of the EU internal market. I very much hope that we can succeed in this task.
Mr President, Commissioner, ladies and gentlemen, we welcome the tone with which you have dealt with this important dossier on trade relations with China – in defence of Europe’s interests, but without that leading to a lurch backwards to the time of impossible and dangerous trade protectionism.
We must pay attention, however, to the textile industry, where I believe there is an issue emerging that is also political in nature. The importance of events is such that the citizens of Europe are looking to us with great anxiety to find an effective escape route that a united Europe alone can provide. They will not tolerate any kind of delay or even just the impression of involuntary powerlessness. It is therefore necessary to immediately adopt useful policies, as you have said. In addition to opening talks with the Chinese authorities, we must encourage the introduction of concrete provisions, such as labels of origin to encourage consumer awareness, and a more rigorous, intense fight against counterfeiting. Creativity, innovative technology, and team spirit among the institutions, industry, the social partners and the research world are, of course, equally necessary. I believe that this Parliament, together with you, will equally be ready to play its part in this possible breakthrough.
– Mr President, the accession of China to the WTO and its integration into the global economy are a very positive development. China is already one of the biggest trading powers in the world and its growth has positive repercussions on the development of many other countries.
However, there are indications and substantiated accusations that China is not fully honouring its obligations under its WTO accession agreement. It has maintained restrictions in domestic trade and in the distribution of goods, such as state subsidies, discriminatory tax concessions, administrative hurdles and obstacles to the establishment of and access to its market for foreign companies in the services sector. Furthermore, it is not applying in full the principle of national treatment. Similarly, there are serious delays in the application of WTO rules on the protection of intellectual, commercial and industrial property and on foreign investment.
The result of all this is reduced access for European companies and the blocking of European exports to the Chinese market whereas, on the other hand, the European market remains open.
In order not to upset trade relations between the European Union and China and to ensure that the voice of neo-protectionism does not prevail, the Commission is being called on to take other initiatives, so that there is a balanced result in bilateral trade, on the one hand, and any unfair practices are lifted, on the other.
The first and best solution is to open further the Chinese market to European exports of industrial and agricultural products and services and, at the same time, to mitigate aggressive Chinese exports of certain products, such as textiles today, tomorrow cars or other products. The application of the safeguard clauses for which provision is made in China's accession agreement is a reasonable last resort, a reasonable .
Commissioner, as I see it there are three issues that require an appropriate and rapid response from the Commission. The textile, clothing and footwear market provides us with an excellent example of how Chinese imports can destroy a market, and have a knock-on effect on other sectors. The first issue that needs to be addressed is the length of time it takes the Commission to act, as well as the fact that the misguided decisions it takes are not only damaging, but unfortunately sometimes also irreversible. The second issue relates to the liberalisation of the EU market, the consequences of which have included a sudden influx of subsidised imports, such as subsidised coal. This has led to price competition that has given rise to so much concern and has eventually ruined the coal market. This has made matters even worse for the mining industry, even though the efforts of the latter go towards meeting the EU’s energy needs. The third and final issue relates to the preferential trade agreements concluded when the EU still had only 15 Member States.
It is time to revise the customs agreement and the preferential quotas, taking the interests of the enlarged EU into account, as at present the trade displacement effect does not always give rise to the relevant creation effect. By way of example, agricultural and food products from the United States are still keeping goods from the 10 new Member States off the EU market.
Mr President, Commissioner, since 1 January of this year, some 500 jobs have been lost in Belgium too as a result of the unequalled increase in Chinese textiles imports. At this rate, it is expected that some 2 000 jobs will go by the end of this year, and if nothing is done, this will continue in the years to come. Allow me to quote two figures, Commissioner, which I received this morning. These are figures that reflect the increase of Chinese imports in Belgium over the past quarter, from January to April 2005.
Imports of Chinese jumpers have increased by 747% and of men’s trousers by 2000%, which adds up to a 20-fold increase. The European – and Belgian – textile and clothing businesses have, nevertheless, largely adapted to the new competition. They have specialised in a number of products, God knows how many, and are thus attempting to respond to the new threat and get their punches in first. Unfortunately, Commissioner, it is extremely difficult to arm yourself against an opponent who resorts to unfair dumping practices, as has been mentioned several times this morning, and illegal counterfeit practices in particular.
An increasing number of European textile companies are faced with shameless and illegal imitations produced by their Chinese competitors. I am delighted to hear this morning that you are determined to tackle this scourge. The question is how quickly you want to act because figures over the past few months show that the situation is critical. You said this morning in your introduction that you would like to further analyse the information. What exactly do you mean by this? I hope that this does not mean further delays.
This debate is not intended to prompt you, Mr Mandelson, into taking protectionist measures against China, on the assumption, of course, that such a thing is possible at this stage. This is an appeal to make it clear to our Chinese friends that dumping and counterfeiting have no place in Europe and are far from being fair trade practices. It is up to you, the Commission, to see to it that this is done. Mr Mandelson, the employers and workers in Europe’s textile and clothing businesses are relying on you. Please do not let them down any longer.
–Mr President, Commissioner, Europe still has cause to worry about its textile industry. As a Vice-President of the International Textile, Clothing and Leather Workers’ Association, I am only too familiar with the present situation, and with the potential social consequences of the job losses that are threatened. The degree to which the Member States are prepared to meet the new situation does indeed vary widely.
That there is ever-increasing interpenetration of goods in the global economy is self-evident, and it is of course the case in China too. Even I can see that, but the rate at which trade is currently being liberalised, accompanied by exports increasing at an unheard-of rate, does of course jeopardise everything. In Europe alone, over a million jobs are seriously at risk, while on a global scale – and this I say with my vice-presidential hat on – over 30 million textile workers are under pressure, with the threat of their jobs going elsewhere. That is how things stand on the global market at the moment.
The question is, then, whether the majority of the EU of 25 will, for reasons of solidarity, throw their weight behind protection clauses and whether, now that the textile industry has cried out for help, it might also be possible to get the process speeded up. September might be too late. Today, it is the textile industry; tomorrow it will be someone else’s turn. It is in those terms that we appeal to you.
– Mr President, Commissioner, we need to define measures to protect the textile industry, measures so that the market and trade can operate, and measures to protect consumers.
We need to safeguard these measures by complying with international law and the rules of international trade and, more specifically, through China's protocol of accession to the WTO. However, in complying with it, not only we can, but also we must activate the textile safeguard clauses. Our strategy on textiles must, in my opinion, be based on competitiveness, quality and consumer protection.
For the purposes of consumer protection, I think we need to adopt measures to inform consumers about the attributes of products through appropriate labelling, for example with labels of origin, quality labelling, ecological labelling and, most importantly, labelling which indicates the effect of the product on the consumer's health.
As far as competitiveness and quality are concerned, I propose that research be reinforced and focus on:
a) high-quality innovative products,
b) creating research and development centres,
c) research into the effect of products on the environment and consumer health.
Finally, as regards the Commission communication on textiles, which stipulates as a strategic objective that the production chain must be maintained in countries in the Euro-Mediterranean zone, so that resources do not ultimately disappear via these countries, I have the following comments to make:
- firstly, we need to help small and medium-sized enterprises established there to become more flexible and to respond better to consumer demands and
- secondly, the Commission needs to expressly undertake to facilitate trade within the Euro-Mediterranean zone by applying customs duties as quickly as possible and refusing to confine itself to the current bilateral transnational agreements.
– Mr President, I would like to thank Commissioner Mandelson for the information he has given us and for the particular sensitivity which he has demonstrated over the last period on the major and serious problem of textiles.
The statistics for the last period sent by the Member States to the Commission illustrated how critical the situation is. The situation is critical in the Member States, and in Greece in particular, as Mr Mandelson can see from the statistics submitted by the Greek authorities on closures of textile companies and job losses.
I believe that the communication on the part of the European Commission on the guidelines is the right move. I agree that it is a move in the right direction. It is a good thing that the Commission laid down alert levels for each category of Chinese textile products.
However, I should like to say that Mr Mandelson should re-examine the planned duration of the investigation to be conducted by the Commission and of the procedure for unofficial consultations with the Chinese authorities. These periods, these terms must be reduced. However, I should also like to emphasise that these guidelines should have been laid down earlier. The Commission had promised that it would submit them last autumn; unfortunately, they were rather late.
Mr President, ladies and gentlemen, we are at present importing a very large number of products from China on favourable terms or at low prices. This does of course increase Europe’s purchasing power. Europe already has the greatest purchasing power in the world, and cheap imports make us even stronger in this respect.
The other side of the coin is that people are paid very low wages in China and hence have very little purchasing power, so the low level of wages in China puts us at a disadvantage and makes it less likely that we will sell goods there. It is therefore vital that we should debate market access, particularly for small and medium-sized enterprises. Such access to the market should be balanced and founded upon reciprocity, with both sides being able to learn from one another. In this respect, the negotiations that are currently in progress are of particular importance. It is also important that we in Europe should give some thought to what might happen if monetary parity were to begin to be subject to the operation of the market. The international financial markets are currently characterised by considerable movement and very marked oscillations, and it may be supposed that parity with China will become temporarily flexible, with inevitable consequences for our markets.
As regards subsidies, taxation and dumping, we should give some thought to how we can join with China in finding solutions together, and we should in particular make a start on trade facilitation in order to bring about more transparency in this area in future, making it possible for the customs authorities to work together and for a mutual relationship to be established, such as is customary for equal trading partners.
Each side should see what the other’s problems are and try to negotiate compromises. I now wish Commissioner Mandelson a great deal of success in doing just that, believing as I do that this House will be alongside him and vigilant in these negotiations.
. Mr President, this has been a very useful, rather balanced and proportionate debate, but I well understand the huge anxieties and sensitivities that are excited by this issue of textiles.
Let me say that, of all the contributions made since the opening remarks, if I had to identify one contribution with which I was most in sympathy and which most corresponded to my own views and approach, it would be that of Mr Calabuig Rull, because stressing that we need to see China as an opportunity as well as a potential threat and that the containers that are heading towards Europe with all these textiles and other goods and produce need then to be sent back to China filled with goods and produce hits exactly the right note. When I talk about goods and produce I also mean a huge potential and expanding market for European services. I agree that we need to help the textiles industry in Europe to restructure and adapt, and we are giving that assistance. I agree that, if China is to have its own growth accepted by the international economic community, then it needs to reciprocate by opening its own markets to others’ produce and to comply with international agreements.
However, I also agree that, if, in the circumstances of this very sudden and very dramatic surge in Chinese exports, we have to take action on our side in order to manage this transition and to smooth these changes, then that action is open to us to take. It may be limited in terms of its content and its duration. None of us should exaggerate – especially for those who are directly concerned with these changes – what is at our disposal to do in order to counter this. At the very least, we can limit the growth of Chinese exports on a temporary basis. It is not open to us, under the WTO rules, to do more than that. However, where the facts justify our doing that, I, certainly, and my colleagues in the Commission will not shrink from doing so.
It is easy in a debate like this to talk in generalisations. What we cannot do is act in generalisations. We have to act on a case-by-case basis and on the basis of the facts. Why? Because we must act in a way that is legally defensible. The worst course of action for us in the Commission would be to act in a way that we could not subsequently defend, only to find ourselves challenged in the WTO and forced to reverse the actions we have taken. That would be a tremendous disappointment and setback for those who are most directly affected, and we must be careful. Therefore, we must enforce the rules, but we cannot invent the rules. That is what we must bear in mind throughout this.
Also, there is a mixed picture developing in terms both of the impact of import levels on particular commodities and categories of textiles and of the impact on production levels and employment within different parts of the European textiles industry. Not just in the United States, but in some cases also in Europe, import levels are falling. In other cases, Chinese imports and their growth are displacing the imports from third countries. So it is a mixed picture.
In terms of the impact of these trade flows on European production and employment, it is true that, in some cases, the impact appears to be dramatic, based on the facts that I was reviewing with my services only yesterday, facts, for example, from Greece, Portugal and Italy. There are some very disturbing developments. I have to take note of those and I have to base my future actions on those facts.
In the case of some of our other Member States, I have yet to receive the relevant data and the relevant information. Even certain Member States at the forefront of the demands for me to adopt emergency and urgent procedure have not sent me the facts on which I could base such urgent action. However, I am sure it will be forthcoming.
Mr Caspary, Mrs Mann and Mr Martinez raised interesting questions and ideas, and I will write to them in response in due course.
Finally, the statement made yesterday by the Chinese Premier Wen Jiabao, in which he seems to have decided to give instructions to relevant government departments in China to prepare effective action to curb Chinese export growth, is welcome to me. We need, however, to look at the reality of these actions, when they are agreed, and consider the impact they will have. In the light of those, the Commission will consider what future action it will take from here on.
The debate is closed.
China’s economic dynamism and its consequences for the European economy has highlighted how powerless the European institutions are to defend fragile industrial sectors such as the textiles industry.
The principle of dismantling the quantitative limitations of the multifibre arrangement was agreed in 1986 when the multilateral trade negotiations of the Uruguay Round were launched. At that time, China was not a big supplier of textiles and was not a member of the GATT. A lot of French textile companies had already relocated to North Africa or Egypt. When, moreover, the Uruguay Round agreements establishing the timetable and the method for dismantling the quantitative restrictions were signed in 1994, China was not a member of the new WTO, which it only joined in 2002.
Criticism of China cannot therefore conceal Commissioners’ and EU governments’ responsibility for the huge difficulties experienced by the textile industry and, unfortunately, extending to other sectors.
What is also scandalous is having agreed, in the name of world trade, to enter into agreements with the largest totalitarian country on the planet, and one which violates all the human, social and economic principles on which Europe is supposed to be built.
.  My doubts about admitting China to the World Trade Organisation have been borne out by the way in which that country fails to stick to the rules, not only as regards textiles, but also in the case of intellectual property. By admitting China, we also got Taiwan into the bargain as a member of the WTO, but, of great value though that is, it does not relieve us of the duty to remind China that it has to play by the rules.
Moreover, the question also arises, even if China were to adhere to the rules, of whether industries such as textiles in the EU could compete against low-wage countries. Europe must specialise, must concentrate on the production of high-quality products, and must focus on deploying high-quality labour. Only then can we handle the competition on the world market.
The next item is the report (A6-0111/2005) by Mr Herrero-Tejedor, on behalf of the Committee on Culture and Education, on the implementation of the European Union’s information and communication strategy (2004/2238(INI)).
. Mr President, ladies and gentlemen, the report we are going to vote on in a few minutes time covers, or attempts to cover, two fundamental objectives: firstly, to evaluate the application of the European institutions’ information and communications strategy, in other words, to look back and see what we have not done properly; and secondly, to propose certain effective ideas that contribute to making the information and communication policy better, in other words, to look ahead and see how we can improve that policy.
I would like to thank all the political groups, in particular the shadow rapporteurs — María Badía, Giulietto Chiesa, Helga Trüpel and Manuel Portas — for the efforts they have made to enrich the report, something they have undoubtedly achieved, and to reach a broad agreement that allows us to vote on a text which hinges on five basic agreements.
We basically agree that we have to ensure that information reaches every citizen, that they receive it via the most modern instruments, that is to say, television, radio, the Internet and the new technologies. It is not sufficient for us to prepare responses aimed at a few citizens who are already aware of being European and who already know what they need to ask. We must ensure that awareness of Europe, of what it means to be European, reaches everybody, and that sooner or later, everybody feels the need to ask what the European Union can do for each of them.
We basically agree that, in order to do this, we must ensure that the messages of the European institutions reach the right audiences. We must ensure that these messages awaken the interest of the citizens, each and every one of them, according to their respective concerns, because it makes no sense to spend a lot of money providing generalised information that is ultimately of hardly any use to anybody.
Every household must receive the message that is relevant to that particular household. And to that end, information must be decentralised, it must be channelled by means of local and regional media, with the help of good professionals, genuine professionals who are able to give the media the kind of assistance they really need.
We basically agree that the citizens’ legitimate aspirations to participate actively in the development of the European Union will only be met if we are able to touch the emotions of the citizens. The European Union is no longer an ordinary international organisation with purely financial aims. It is a community of values. Those values are the very soul of the European Union. We must make it visible and we must make it attractive.
We basically agree that we can do little from here without the cooperation of the Member States and the national parliaments.
And we basically agree that it would be a mistake not to ensure that interinstitutional cooperation functions properly.
This final point, that of cooperation amongst the different European institutions, has so far led to a very fluid dialogue during the production of this report, an unusually fluid dialogue, I would say, with the European Commission, and we all want this to continue. But it is not enough to want it. Desires are not enough. Only facts matter.
It is a fact that, through this report, the European Parliament has tried to bring itself into line with the Commission as far as possible. And the Commission now has two options: either to incorporate Parliament’s contributions into the new communication about to be issued, or to do without them. If you chose the first option, we will move forward; if you chose the second, we will take an enormous step backwards. The ball is in your court, therefore, Mrs Wallström, but since I am sure that you want to do the right thing, and since I can testify to your willingness to hold dialogue and to reach agreement, I am also sure that you will be able to take this opportunity for the Parliament and Commission to work together in this fascinating task of communicating Europe. Amen.
. I am very pleased to address today, in this House, the vital topic of communicating Europe to our citizens. Mr Herrero-Tejedor has done an excellent job in tabling a report that poses the right questions and suggests important answers.
I welcome the rapporteur’s suggestion that this plenary should have a debate on communication at least once a year. The support of Europeans for the European project hinges on our communication efforts. We have all known for years – and the ongoing public debates on the ratification of our Constitution show this clearly enough – that despite our common efforts to communicate, Europe’s citizens still say that do not know enough about, or are not interested in, the European Union, and do not understand its role and its benefits for them. Less than half voted in last year’s European elections. Apathy and ignorance are enemies of our democratic foundations.
As our latest Eurobarometer reveals, there is a clear correlation between the level of information and the support for the Constitutional Treaty; 75% of those who know the Constitution well declared they were in favour, while the support of those who have never heard about the Constitution is only 22%. The conclusion is evident: the need to communicate our projects is crucial for the future of the European Union.
Communicating Europe is a highly complex task because European construction is in itself complex; because the European project is an evolving project and because perceptions of the European project vary and are defined, to a large extent, by national history and circumstances. Moreover, we should never forget that no communication can be better than the policies it wants to communicate. More than ever before, the European Union needs to explain its aims and policies clearly and comprehensively.
That is why the Barroso Commission has made communication one of its strategic priorities. The foremost priority of the present Commission is connecting with citizens. However, I should like to add that this is not just the Commission’s responsibility. In fact, it is very much the responsibility of all players: Parliament, the Council and, above all, the Member States.
The Commission will therefore put forward a White Paper on communication. It will identify options and possible solutions to the challenges that have been outlined and will be the starting point of a long-term process of structural reform and change in communication culture, involving all actors concerned within and outside the Commission.
The new approach will follow three strategic principles, which are also taken into account in the draft of the Herrero-Tejedor report that you are debating today. The first involves listening to people and taking their interests and concerns into account; the second, explaining our policies and their impact on people’s daily lives; and the third, connecting with people by communicating more and as closely as possible on topics that are of real interest to citizens.
We have identified five main areas for action. The first is political commitment and ownership. Commissioners will engage as key communicators about all portfolios. They will also get involved in better planning and coordination of communication activities, which will concern all levels. The Commission will better integrate communication into our working culture and into policy formulation.
The second involves professionalising our communications. That includes providing an effective and service-minded spokesperson service, improving research through polling and surveying and evaluating the impact of our communication activities. We must make better use of our tools and provide more and better training.
The third concerns connecting with and responding to citizens. That involves adapting messages and matching national and local concerns – instead of taking a ‘one-size-fits-all’ approach – and conveying them as close to the citizen as possible. As proposed by Mr Herrero-Tejedor, that means using contemporary tools, giving priority to those which are more likely to reach the greatest number of citizens, such as television, radio and the internet; using a language that people understand and a more decentralised implementation; using our representations in the Member States as well as our relays and networks in close cooperation with Parliament and the Member States.
Our fourth focus is on adapting the means to the objectives. I believe we can all agree that communication is a human-resource- and budget-intensive activity. We will, therefore, need to allocate financial and human resources in a manner corresponding to our goals. Communication will have to be considered as an in-built cost in all activities. All of that will be based on a qualitative and quantitative assessment of communication activities within the institutions.
Last but not least, the fifth point is that we need to work together. We need to work with the Member States and with other actors. A progressive approach, leading to the possibility of forming an over-arching European Union approach to communication based on real coordination and synergies between the institutions, should be established. However, we cannot forget other key actors, such as national and regional governments and parliaments, civil society and the media, focusing particularly on the regional and local media in the Member States.
The next step will be the White Paper and the results of the broad consultation process we will launch, which will, hopefully, lead to more consistent and efficient communication with Europeans, which is our common responsibility.
. –Mr President, Madam Vice-President, ladies and gentlemen, information builds awareness, while the lack of information diminishes consent. That is what we learn from all Eurostat’s statistics, from our day-to-day experience of the public, from opinion polls at home and, of course, also from what is going on around the directive on the internal market in services and the debate on the Constitution.
In no way is it my intention to apportion blame here today, nor do I want to demand anything of anyone. It is for the EU institutions themselves to actually back up with actions what we have been saying in reports for years. At the same time, this is not a task for the institutions, but rather for the members, the Member States, the MEPs, the officials, the Commissioners, and for us ourselves.
So it is that, further to what Commissioner Wallström so rightly said, there are a number of things I would like to demand of this House.
Firstly, I demand that every Commission proposal should, from the very outset, specify in clear and precise terms what added value for the public the European regulation in question represents.
Secondly, I demand that the Commission should submit to the Council a communication and information plan as part of the package when it is required to decide on any and every European project.
Thirdly, I demand a plan for the Europe-wide training and in-service training of journalists, to be carried out by the European institutions.
Let me say, fourthly, that it is the Council, to my mind, that is the principal cause of this public relations disaster. There was in the Convention a three-year debate on the drafting of the new Constitution, and the Council and the Member States slept through it. The Council and the Member States are not discharging their shared responsibility in the European legislative process, so let us do so, not least in our own countries, in providing the public with comprehensive and timely information.
Fifthly, I demand of us ourselves that we use the funds we are left with for information and communication. It is intolerable that – as happened in Austria – an information document should be issued on the Constitution without any reference whatever, whether in word or image, to either the Members of the European Parliament or the Members of the Convention. I demand that more use be made of visitors’ groups, of exhibition and display facilities and of the translation service, enabling us to actually do the things we want to do.
. Mr President, I would like to begin by stressing the importance of this report by Parliament on the application of the European Union’s information and communication strategy, and I would also like to thank the Commission for its good attitude, since, for the first time, before its presentation, this strategy has been debated with Parliament, thus allowing Parliament to influence its final content, rather than being restricted merely to responding to it.
The objective should be, above all, to keep the citizens constantly and adequately informed, with a view to promoting their knowledge of, and their interest and participation in, the European Union’s affairs.
The debates going on in the various countries with regard to the approval of the Constitutional Treaty demonstrate that there is a serious lack of knowledge of the functioning, the policies and the work of the Union. The result of this strategy should demonstrate to the citizens that belonging to the European Union brings them benefits in terms of their everyday lives.
We must act on many fronts, making full use of the citizens’ preferred media, such as television and radio, since these are best able to reach them in their homes, and, in the era of the information society, it is essential that the Union’s websites appear in the official languages of the Union and also in the languages with official status in the Member States.
The European citizens have the right to full and impartial information on Community affairs, in their own languages, on the basis of respect for and protection of cultural diversity and as a guarantee of their understanding and involvement in the project of European integration.
If we really want our citizens to be informed, I believe it is entirely appropriate to insist that studies relating to the European Union be incorporated into the teaching syllabuses of the Member States, with a view to promoting a sense and an awareness of European citizenship from the outset.
The Union’s communication strategy has shown itself to be insufficient and defective so far, and it is therefore essential that the Commission take account of the recommendations in this report by Parliament in the communication that it is announcing for this very month, in order to bring the European Union closer to the citizens.
. Mr President, ladies and gentlemen, the level of information on Europe available to European citizens is extremely low, and the reason for that is not technical, but political. We will vote today on a report concerning the European Union’s information and communication strategy that is seeking to improve the techniques and methods by which the Union promotes itself. Between these methods and the citizens, however, looms a wall of indifference, which is spectacularly demonstrated by the lowest ever turnout at the elections in 2004: only 45.7%. That is not only the effect of an insufficient and bureaucratic communication strategy, but of a Europe that is still very remote from its citizens, who do not know how it is made up, how it began, what its purpose is, whom it serves, of whom it is made up, where it is leading us, and whether it is useful or irrelevant to us.
Let us be clear, this Europe is a construction site, and thus it is obvious that its main features are still not visible. At present, moreover, it is still a union of major economic, commercial and industrial powers, far more so than a union of populations and people. Its institutional architecture suffers greatly as a result of it, and the spirit issuing from it in no way fosters widespread participation by the people. It is also as a result of this isolation that there has arisen the bureaucratic narrow-mindedness that has impeded or obstructed its relationship with the people.
In a Europe of such contrasts, there is not much sense, in fact, in having built one-way, vertical information structures from the centre outwards, since this has imposed a uniform and standardised communication model that has not worked. It is a model, moreover, in which citizens have to seek out information for themselves and not the other way round: this simply means that no information reaches the great majority of the people concerned.
An effective information centre is required, a general staff of communication specialists. However, the concept of decentralised communication is also required, originating from the various countries and conceiving this communication in terms of different ways of thinking and languages; a concept of communication that is not solely propaganda.
I am convinced that an effective way of informing European citizens on Europe is to emphasise not only its strong points but also its weaknesses, because it is also from those that the real, but not utilised, potential of Europe emerges. For this reason, , I believe that it would be beneficial for all 25 countries to turn to a referendum, including those countries, such as Italy, that are not bound to do so.
The result does not matter; in the end Spanish, French and British citizens will have a much greater understanding of Italians. This is a legitimate method of communicating in Europe; legitimate because it is democratic.
. –Mr President, ladies and gentlemen, I too am persuaded of the importance of the communication strategy, which must, of course, be more than merely a technical procedure; it must also communicate the spirit and underlying concept of Europe if we really are to win the public over.
We simply have to explain to the public that nowhere in the world is there anything like this project in the development of which we share, that it brings them benefits, that it is all about cooperation, mutual understanding and peace, and that it is political, for only then will we be able to inspire them with any sort of enthusiasm for it.
What we need, then, above all, is to get information to people where they are, using different kinds of information stands, with which we have to make both Parliament and the Commission present to the nations.
I also think more use needs to be made of the opportunities afforded by schools, which would, if appropriate, involve modifying curricula. I do not see this as propaganda, but as political education and information – in the best sense of the word – focussing on European political integration and on Europe’s understanding of itself.
I also agree with the suggestion that a hotline should be set up, that prizes should be awarded for good ideas, that more journalists should be invited and that now really is the time for us to put the European Constitution campaign centre stage. There should be more debates in the Member States’ parliaments, and in these we too should participate.
There is one problematic aspect that I would like to mention. We all agree that European information and ideas have to be transmitted via the media, but I am firmly convinced that the right thing to do is to continue – perhaps by means of joint projects – to support existing television stations, such as EuroNews, rather than to set up a Parliamentary TV channel, which I do not think is really going to appeal to people. Instead, we should support, and concentrate our resources on, the other communication technologies available to us, with which people are already familiar, rather than pour money into a European Parliament broadcasting station, with which we would reach fewer people than if we were to opt for another, cooperative, approach.
. – I feel that Mr Chiesa hit the nail on the head when he said that there was an enormous chasm between the European institutions, their leaders and the citizens. This can be resolved first and foremost by means of good policies and, less so, by means of good techniques. Where our opinions strongly diverge, Mrs Wallström, is that when we say it takes two to communicate, we do not mean that one side provides the information and the other takes it in.
This is a primitive concept that is still prevalent in the opinions expressed by Europe’s leaders. I should like to make three comments about the report, which makes great efforts to reach points of consensus or convergence. All culture is communication, yet the reverse is not true. We therefore disagree that the EU and the institutions can finance fictional works, films and artworks in order to disseminate and promote European ideas. Commissioned works damage culture, damage creativity and, in so doing, damage Europe.
My second objection concerns the dividing line between information and propaganda. It is one thing for us in this House to seek to involve the institutions in referendum campaigns, but the truth of the matter is that we are talking here about communication, of which the primary objective is to guarantee the adversarial principle, the right of reply, yet this is not mentioned in the proposal before us. Thirdly, there is the issue of using public resources and money intelligently. The concept of a parliamentary channel is bureaucratic and dated. It is a terrible idea. Contrariwise, the right way forward is to invest in Euronews, in information built on the foundation of editorial freedom; this is the right way forward, the way in which we can see news stories that we do not like.
. Mr President, Commissioner, I have tabled 25 amendments to this report on the strength of what has been said in this House. What is the dividing line between information and propaganda? It is not very clear.
I call on the Commissioner and the citizens of Europe who are following this debate to ponder certain terms included in this report, such as ‘persuasion’, ‘promotion’, and ‘insist’. Such terms make me fear that the boundaries between information and propaganda are at times dangerously crossed. The concern that emerges from this is that we are selling the European brand as if we were selling a can of Coca-Cola or a pair of shoes.
If it is the case that in Italy, where they did not want a referendum, citizens are not familiar with the European Constitution, or in Spain, where they actually approved it by a large majority, 80% of Spanish citizens were not acquainted with the European Constitution, I believe that any construction project that starts from the top and not the bottom is inevitably doomed to fail.
Above all, I shudder at what I hear regarding our supposed need for more money and a new publicly owned European television channel, and the need for cash prizes to be awarded to film makers so as to make us proud to be European.
I would point out to Members and to the Europeans who are listening to us that EUR 250 million has already been spent annually on communication on Europe. This sentiment must originate from the bottom and not the top. Billions of euros can be invested, but if there is no genuine democratic process then no one will take pride in being European on the basis of a Parliamentary report.
.   Mr President, Commissioner, ladies and gentlemen, I should like to thank the rapporteur for the work he has done.
Today’s debate illustrates that we are still some way from being able to say that the EU institutions provide appropriate information and communicate well with the public. The information provided must also be reliable, and our citizens must be treated as equals and individuals. Most importantly, this information must reach those who need it, as well as those who are simply interested in knowing more. A further problem to be overcome is that information is not always available in all the official languages. I would add that transparency and a lack of bureaucracy should be the governing principles of information provision. This is rarely the case, unfortunately.
I should also like to comment on a number of issues relating to the Constitutional Treaty. As I see it, what is needed is clear and objective information on this Treaty, rather than propaganda, whether for or against. The Constitutional Treaty is an extremely detailed document, and the result of numerous compromises. Our citizens should therefore be provided with information they can trust, and the starting point should be good translations.
Mr President, this report claims that the Commission has a political responsibility to support ratification of the Constitution. However, it also calls for Jesuitical schools propaganda and using British taxpayers’ money to support the ratification process.
Mrs Wallström told this Chamber on Tuesday evening that people will get what she chose to call ‘information’ about the Constitution, but I doubt it will point out, as eminent constitutional lawyers already have, that the Constitution totally reverses the relationship between the EU and the Member States. Whenever before did a sovereign nation permit outsiders to write and impose a new constitution on them, except after defeat in war? Nor, I doubt, will the British be reminded that, in our country, the State draws power from, and answers to, the people. In the European Union, the State now seeks to exist in its own right and have the people answer to it. Nor will it remind the UK that our rights and freedoms are our birthright. They are not in the gift, or at the discretion, of a passing parade of political nonentities.
The proposed Constitution has done us a great service: it has crystallised the threat. We are beyond discussing legislation, and it is time you recognised that you are seeking to become masters in someone else’s house, and that is intolerable.
There is a saying: ‘What we don’t know, we fear.’ This applies also to familiarity with the European Union and its institutions.
Yesterday we debated the future of Europe 60 years after the war. The majority of speakers emphasised in different ways that Europe’s greatest achievements since the war have been preserving peace, reconciliation among nations, cooperation and acceptance of our diversity. Yet this peace is not a self-evident thing, and we will also need to strive for it in the future.
Democracy is a highly challenging assignment, which allows a person great freedom. And for that reason it is all the more important to have good, effective and objective information, so that we might more easily make correct and intelligent decisions.
I welcome the appeal to European Union institutions for an improvement in the conditions for accredited journalists and the working relations with them, since the high costs mean that particularly newspaper and television houses in smaller countries cannot afford direct coverage and reporting from the sessions of its institutions or training for their journalists so they might have a greater familiarity with the working of the European Union.
On Spring Day in Europe this year I participated in a number of fascinating events organised in Slovenian schools. Students together with teachers had prepared cultural programmes, exhibitions and round tables. At these meetings I gained the feeling that young people are ultimately interested in what we do in the European Parliament, how you can obtain employment in European Union institutions, what jurisdiction the EU has, and what the constitution will mean.
I therefore welcome the proposal that Member States include in their education programmes a familiarisation with European institutions, since no information can be effective if we do not have appropriate prior knowledge of a given topic. There also needs to be a reworking of the ‘Europa’ website, so that all the official languages will indeed become equal.
– Mr President, Commissioner, as we have already heard from many speakers, confidence in the European Union and in its institutions is certainly not as high as it might be. What underlies this is that great lack of information, of which many of my fellow Members and I are constantly reminded at various events, and with which, indeed, we are reproached, and so it is for us to endeavour to improve matters.
It cannot be right, as we approach so important a decision as that on the European Constitution, that there should be no campaign of information and explanation, or at least no long-term one. It is irresponsible of us to allow such ignorance in this area, resulting in a great deal of popular disquiet as a result of the various misinterpretations, some of which we have just heard from various sides of the House.
We also have to ask ourselves how efficient our current information and communication strategies are and how many members of the public they reach. There is a need not only for better cooperation between the institutions but also for structured partnership with the Member States. None of us can do it on our own. We need to look at and consider the various technical developments that have been achieved in the fields of radio, television and the Internet.
There should also be more scope for European information in the regions, although this does of course presuppose willingness on the part of those with responsibility for them. As it is in schools that people are enlightened, and that knowledge is extended and deepened, the education ministers must make it their business to create a permanent place in the timetable for the European Union and its institutions.
We were told yesterday – in speeches that were very different but all good – about how successful we have been in recent years in making European policy and moving the peace project onwards, but we can cope with whatever the future brings only if we involve the public, keeping them informed and expecting them to accept their share of responsibility.
Mr President, the fact is that it is not only ordinary people, but also politicians in the Member States, opinion formers and Members of Parliament who know very little about what the European Union is, what it does, what it is for and what decisions are taken here. Concealing the measures of help to people that have been adopted in the European Union, they in some cases, either through ignorance or bad faith, deliver a single message that consists of explaining that a proportion of the problems they are unable to resolve are due to the EU.
I therefore believe that a communication strategy, as well as many other things mentioned in this report, should in the first place be aimed not only at ordinary people but also at opinion formers and politicians in the Member States, beginning with members of the national parliaments.
Secondly, it should have a clear and very precise purpose: that of bringing it home to people what goes on in the EU. It should not, as is sometimes the way of things, just be about anthems, flags and varieties of European music, such as the Ode to Joy from the Ninth Symphony. It is a question of counteracting the negative publicity of so much national policy by letting people know what takes place in the EU and how it benefits their lives.
Mr President, information conveys what is happening objectively and is good for a democracy. PR and propaganda are about selling something for which there is no demand. The Commission was reasonably successful in maintaining the balance between information and propaganda but, unfortunately, the report is along the lines of more propaganda. Naturally, there is always a desire to appear in a positive light, but EU institutions need to be classed in the same category as authorities that are obliged factually and correctly to describe rules, laws and the work they do. I am therefore opposed to paragraph 5, according to which universities are to spread the EU’s values instead of critical thinking, analysis and knowledge.
I object to paragraph 9, which is all about pure product placement, something we usually try to restrict. The calls for a European Parliament TV channel are unrealistic. It is better to have fair conditions for public service television and tougher rules to combat media concentration.
Mr President, communication is a two-way process. I sit on the Committee on Culture and Education, which, through its rapporteur, will of course dutifully produce a report for us all to vote on. I have little doubt that the report will eventually pass through this place and find its way onto the statute books of every Member State. Is anybody listening – here, in this Chamber, or out there, in the real world? No one out there can affect that process; no one in here can originate or terminate reports that come our way, so why should anybody care?
But the Commission wants them to care, so it decides to spend millions of euros on propaganda – for that is exactly what this is. Paragraph 40 summarises the EU strategy of deception and propaganda. In one breath it is declared that the Union’s institutions have a duty to inform citizens clearly and objectively about the proposed Constitution, yet in the same paragraph it is decreed that these same institutions have a political responsibility to support ratification.
How, then, can objectivity figure when the final objective has already been decided? And you wonder why the EU is held in such contempt! My colleagues in UKIP and I will not be supporting the ratification of the Constitution or this shameful report, which admits the true problem but is designed to overcome it by propaganda and lies. I have said before, if the EU is the answer it must have been a silly question: that much you can communicate!
Mr President, ladies and gentlemen, this report is a real gem of official propaganda in which the Commission and the governments surpass themselves in building their new world. The foundations of European policy are characterised by utopia, demagogy, political correctness and the absence of any reference to the values on which our civilisation is based. To this desire to have people forget what we are, on the model of the Communists who wished to make a blank sheet of the past, can be added a commercial dimension whereby the EU’s communication strategy inevitably becomes subject to market principles, to the point at which there is talk of promoting a ‘Europe’ brand in the same way as an everyday packet of washing powder.
Children, obviously seen by the fervent supporters of Europe as being more malleable, are the preferred target of this communication. A promise is even made to them to define the soul of this new Europe - an odd term, ‘soul’, when you have rejected any Christian references in your draft Constitution. As a cherry on the cake, the possibility is raised of allocating financial bonuses to media that have apparently been able to communicate the European idea and European values. Corruption is being reinvented, as it were, but at European level. That is a good start! In France, we are well placed to make a judgment about the way you view information. In the middle of the referendum campaign and in contravention of electoral law, 14 000 advertising hoardings have been erected on which selected and abbreviated articles are to be read, urging a ‘yes’ vote. We think all this is extremely worrying for the future.
– MrPresident, Commissioner Wallström, only a matter of metres from here stands the Arte Studio, one of the most modern studios in Europe. It would be appropriate for us, when sitting here in Strasbourg, to cooperate with it in enabling the European public to see what is being done for them here. Communicating to the European public the added value that this House and its Members provide is one of our most vital tasks.
One of the main problems is that the topics discussed in this House are very complex and wide-ranging, so journalists need incentives if they are to relate better to European issues. I suggest that we should award prizes for the best journalistic writing about what we do here, about countries and about worldwide issues. It is, as has already been said, of the utmost importance that we give our attention to journalists and to education. Again and again, I am surprised by the enthusiasm shown for our work by visitors to this House and by the positive frame of mind in which they leave it. That should continue to be the case in future.
We should also try to make it easier for schools to access European material in the new library programme that we have developed. There are a lot of excellent DVDs, which do a very good job of describing the work we do. Members should be given the opportunity to access these EU-made productions in order to make them available to schools, universities and interested parties.
Ladies and gentlemen,
when I was in Pärnu recently, in my native country, I was touched when an elderly woman came up to me and thanked me for providing information about the European Constitutional Treaty. It was her request that in future there should be significantly more information about the European Union.
For this reason, I am fully in agreement with rapporteur Herrero-Tejedor that the provision of information about the European Union should be increased. The rapporteur has drawn attention to the great amount of room for improvement, from the content of the information communicated to a competition for original communication ideas. I agree with the idea that the mass media should be involved to a greater extent, and naturally the catchword here is television, this being the medium that most influences and engages society.
We should, however, engage in a little introspection. Do we in Parliament do enough work ourselves? I would like to illustrate my point with an example. Since the end of last year, Parliament has lacked a public relations officer who is fluent in Estonian. For half a year, Parliament has not issued a single Estonian-language press release on its website – it is fortunate that this is the case only for my native language. At the same time, however, I would like to ask specifically: ‘Who in Parliament is responsible for this question, and in what way?’ First impressions often shape our perception of things for many years to come. In the same way, the new Member States’ perception of the European Union is being shaped today.
I am convinced that Parliament needs to provide a good example by respecting agreements on cultural diversity and language policy. The observation of these principles also presupposes continuous Estonian-language media work; in other words, that a sufficient number of public servants and translators and interpreters should be hired from new Member States as soon as possible, in order to ensure a smooth bilateral exchange of information.
Finally, I would like to note the fact that the Estonian media is represented in Brussels by only one correspondent; as a result of this, the absence of Estonian-language reporting at Parliament is doubly bad, and needs to be solved immediately and without delay.
Thank you for your attention!
–MrPresident, in Europe is all our hope, but its prospects are not good, to judge by what is said in the debates in those Member States preparing to hold a referendum.
What is the cause of this? It is not just about the work we do; rather, the cause is to be found in broad public opinion, and particularly the way in which it is reported in the media, for it is primarily they, rather than us alone, that influence the climate within which public opinion is formed, and so that is where we must start.
Much as I am in favour of the efforts to standardise school textbooks and of the adaptation of information to the groups for which it is intended, what matters is that our public relations work – that done here in the European Parliament and also by the other European institutions – should become more professional. It is still the case, for example, that nothing dramatic happens in this House that might be of interest to journalists and would make the proceedings clearer. Our votes are held quite separately from our debates. What this means is that we have to get the fourth pillar of democracy, the fourth of the four powers, the media, more involved. That is what we must aim for.
Mr President, Commissioner, ladies and gentlemen, thank you for giving me the floor. Allow me first of all to thank the rapporteur and the shadow rapporteurs for the work they have done on a subject as fundamental as the implementation of the European Union’s information and communication strategy.
I should like firstly to emphasise the context in which we are led to express an opinion on the EU’s information and communication policy. A number of us have for some months been closely involved in referendum campaigns for the Constitution. The very many public meetings in which I participate never cease to bring it home to me how little knowledge many of our fellow citizens have of the European Union’s basic rules and policies. I therefore wish to support this report and emphasise three crucial points in it.
First of all, there is a real need to pay greater attention to the content of the messages in order to arouse people’s interest on the basis of their individual concerns. The recent televised debate between President Chirac and young French people again emphasised the degree to which political leaders were struggling to highlight the positive impact of the European Union on our fellow citizens’ daily concerns.
It is obvious, moreover, that only a system of decentralisation can facilitate access to information for a greater number of Europeans. I should like, for example, to testify in this House to the excellent work done by the European Parliament’s Marseille-based information office in my region.
Finally, I am convinced that, as emphasised by the report, the information and communication policy will only be effective when knowledge of the European Union and its institutions is integrated as a subject in its own right into the Member States’ school curriculums.
. Mr President, it is definitely an extraordinary challenge to communicate in a European Union of 20 official languages, with a very complex structure, which is an evolving project. It is also a political arena with all the different views reflected, as is demonstrated here all the time.
In ending this debate, I would just like to repeat my thanks to you for your views. From much of what has been said, and some of the very good ideas we have heard, I can see there is convergence with what we are now preparing in the White Paper. But I must just repeat that communication – and this is also addressed to Mr Portas, for example – is a two-way process. It has to be a dialogue; it has also to involve listening to citizens. That is my second point and I mentioned it in my introduction. One of the guiding principles has to be to listen better to citizens and their concerns, otherwise we will not succeed.
I agree with those who have said that propaganda will not work. Scaremongering will not work either, so I think we have to be very careful in designing our information activities. I underline what has been said by Mr Karas and others. This is something for all players. It has to be integrated at the very start of the process of preparing different proposals.
We have also received some very good ideas including journalist awards. A number of things have been mentioned that we will follow up. When our White Paper has been published, we will soon have a chance to come back with a number of these principles and very concrete proposals. Thank you for the debate.
The debate is closed.
The vote will take place at noon.
Mr President, I have a brief point to make arising from Rule 126 and those following it in our Rules of Procedure.
Yesterday – in some cases as late as after 11 a.m – meetings that had been scheduled weeks ago to happen between 3 p.m and 5.30 p.m were cancelled at short notice. This was done at the President’s behest in consequence of the plenary debate due to be held at 3 p.m.
While I very definitely do see why yesterday’s debate was so important, I do not understand why I, as chairman of an intergroup, was informed as late as 11.10 a.m that it was due to be held, while other Members were notified between 8.30 a.m and 11 a.m. Nor am I sympathetic when cancellations occur at such short notice and the President, who had given this instruction, was seen, at 4.15 p.m. in the courtyard within the tower, toasting a number of visitors, at a time when we were required to be in the plenary and were not allowed to gather in the intergroups, working parties and other bodies. I regard this as unacceptable.
I note your statement. I, for my part, think that it was noted in the agenda, but I shall contact the competent authorities.
Mr President, I wish to raise a point of order under Rule 130, 152 or 166 with regard to the delay which is being caused today by the debate. I do not wish to delay this House for long, because delay is the problem. However, how much longer are we to go on fixing times for votes, which today was to be noon and then became 12.10 p.m. and is now going to be 12.20 p.m.? This House should operate properly and within the Rules.
Today there is a strike at Strasbourg airport and many Members are unable to make proper travel arrangements. The Cash Office tells me that upwards of 150 Members, each Strasbourg part-session, are losing half a day’s pay because they have to leave early to catch their only flight. I ask that the Bureau of this Parliament consider bringing the votes forward on a Thursday so that we may vote in time to catch aeroplanes.
I shall make that request known to the Bureau.
We shall now proceed to the vote.
Mr President, further to Rule 73 of our Rules of Procedure, I would again like to say that lawyers take the view – as indeed do I – that this report’s adoption by the committee was not lawful, and that we ought not to be permitted to vote on it now. I have already made this point on several occasions. Legal action will be taken. While I take part in this vote, I do so under protest.
. Mr President, I wish to clarify the situation. The oral amendments contested by Mr Martin were submitted to the committee members one day before voting. We had voted on several of them, when Mr Martin started to raise reservations on two occasions, without giving a clear Rule as a point of reference. Therefore, I went ahead with the vote with the full support of my committee.
A decision by the chairman of the Committee on Budgets has therefore been taken on the basis of Article 151, paragraph 3, and we shall now proceed to the vote.
. Ladies and gentlemen, the position of the rapporteurs and of the PPE-DE Group is that the amount of the reserves for Parliament’s estimated expenditure should be reduced by 20 million euro, that is, the amount of the joint general and buildings reserve should be reduced to 70 456 885 euro, as compared with the 90.5 million euro put forward by Parliament’s administration. This reduction in expenditure complies with the policy of thrift, and the Budget Committee has backed it.
The Greens have tabled two amendments, and as rapporteur I would like to draw your attention to the following. In the event that the first amendment by the Greens, concerning increasing the general reserve to 19.5 million euro, is adopted, and if at the same time the Greens’ second amendment concerning the withdrawal of 10 million euro from the buildings reserve is rejected, the 20% ceiling on European Parliament expenditure will be exceeded. In order to prevent the ceiling of 20% of heading 5 being exceeded, I call on you to vote against the first and second amendments by the Greens.
. As we know, the Aarhus Convention entered into force on 30 October 2001 and 19 out of the 35 parties to the Convention are EU Member States. These countries therefore have a special responsibility to create the mechanisms needed to implement it. Accordingly, at the second meeting of the parties, due to take place in Almaty, Kazakhstan between 25 and 27 May 2005, measures must be taken that pursue the legislative work leading to the implementation of its proposals. In common with the rights already enshrined in the Convention, it is also important to lay down precise provisions ensuring that the public is properly involved in the decision-making process concerning GMOs, and directives guaranteeing public involvement in international fora. Those provisions and directives will act as an instrument, by means of which the parties can improve public participation, at regional and global level, in other conventions and treaties dealing with issues relating to the environment.
We believe that the national parliaments should decide of their own accord upon their respective positions during the conference in Almaty on the Århus Convention. The Member States need independently to determine their attitudes to participating in the decision-making process concerning GMOs and to establishing a funding system designed to guarantee funding on a predictable basis (paragraph 4).
Those countries that have not ratified the Århus Convention must, of course, take an independent decision as to whether or not they wish to do so. In our view, the European Parliament should not be lecturing or advising them on this matter.
. One of the key factors in developing public policy, and action on a public and private level that is conducive to protecting the environment, is collective and individual awareness of the importance of environmental issues. This issue, so often wrongly portrayed as a concern held exclusively by left-wing party-political organisations, is by nature an issue that conservative parties and politicians must be, and indeed are, greatly concerned about.
Informed public debate is, moreover, the best way to combat environmental demagogy, which does exist, and those policies that overlook our obligation to the present and, more importantly, to future generations.
. The resolution adopted today in Parliament welcomes the decision to hold a Seminar of Governmental Experts, in order to discuss the EU’s role in the fight against climate change, to discuss support for research and development on sustainable energy and to discuss limiting polluting emissions from road, air and sea transport. We support this, but wish to underline that effective measures must be put in place and the political will must be there for the Commission and the Member States to take part in this effort. Consequently, proposals must be tabled on a future strategy based on the Kyoto Protocol, on technological innovation and on developing environmental technology.
As the resolution states, we also deplore the fact that various countries have not ratified the Kyoto Protocol, including the United States of America, which is responsible for most of the emissions.
Lastly, I must point out that there must be greater financial support for adaptation measures in developing countries and the least-developed countries, although it is true that the developing countries should not follow the example of the industrialised countries in terms of pollution. Given that all countries have the right to appropriate development, they must be granted the necessary backing for that appropriate development to take place.
Global climate change constitutes a problem we believe there are good reasons for dealing with at international level. The EU is one of several international organisations that have an important task to perform in this connection.
We question, however, why the European Parliament needs to call upon the Member States and the future Presidencies to act in a certain way on climate issues. The resolution contains political views concerning energy issues and the Kyoto Protocol, as well as instructions as to the way in which third countries such as China, India and the United States should act.
We are voting against this resolution. Our reason for adopting this position is that we believe that the national parliaments should decide of their own accord upon their respective commitments and positions concerning political issues and do so within international organisations. The report contains exhortations from the European Parliament to the Member States and third countries as to how they should act on the very important climate issue. That is something to which we object, in spite of a number of good intentions in the proposed resolution.
. The Kyoto Protocol is rightly seen as an extremely important instrument in the field of climate change. It is important, however, that the statements of principle and commitments to meet obligations of various kinds, which are often publicly repeated, are followed up by practical action. When it comes to the environment, as with most other issues, good intentions are rarely backed up by actions. Speaking about them is not in any way the same as following them up. I therefore feel that the way forward is through serious and dispassionate study of the political and geopolitical struggle.
We have chosen to abstain from voting on this matter. Many of the wordings are extremely commendable. We object, however, to the EU’s efforts to play a foreign policy role by making declarations concerning humanitarian disasters in the world. We do not believe that the EU should adopt positions on international issues on behalf of Member States and are of the view that the national parliaments should formulate their own attitudes to international issues. We support the Swedish Government’s position on the Sudan issue.
Important though it is to improve the conditions in relation to democracy and human rights in Central Asia, we believe that this is not a task for the EU because this region is not in the EU’s immediate vicinity. These tasks are better carried out by a pan-European security organisation such as the Organisation for Security and Cooperation in Europe (OSCE).
We welcome the declaration’s wording about strengthening the role of the OSCE but cannot support the declaration’s basic purpose: that of strengthening the EU’s foreign and security policy. We therefore choose to abstain from voting.
. As distinct from the experience of the European countries under Soviet domination, most of the countries of Central Asia have not followed a path worthy of our applause or satisfaction; far from it. Throughout the region, there are sound reasons why we are active in demonstrating our concern and why we are channelling all of our political efforts into creating a large democratic area that is characterised by freedom and respect for human rights. The EU’s experience, both with countries that have joined the EU and with neighbouring countries, has shown that, on this issue, and in this geographical area, the EU has the potential to exert a positive influence, which it must do with courage and determination.
First of all, I would like to thank Mr Elmar Brok, who prepared the draft resolution on this important issue. The expanded European Union unifies Member States having different histories and past experiences, and they possess different approaches towards relations with Russia. In this Parliament there are also members with different opinions on this matter, and therefore I would like to express my pleasure that we have succeeded in adopting the resolution on the 60th anniversary of the end of the Second World War by such an overwhelming majority of the votes. There is not a single family in my country which would not be affected by the soviet occupation. The second occupation. Therefore, our resolution adopted today is also about every family in Lithuania. Thank you, colleagues.
Mr President, I voted for the resolution on the sixtieth anniversary of the end of the Second World War. In this resolution the European Parliament has honoured the soldiers who died on all fronts during the Second World War.
We should note in particular that this resolution consolidates, in written fashion, an understanding of the Soviet occupation of the Baltic states and the Stalinist Soviet Union’s dictatorship in eastern and central Europe. Today we would like to reveal the whole truth about the Second World War, regardless of its unpalatability to any of the parties involved.
I believe that this resolution, which also contains an appeal to make archive documents accessible for research throughout the world, will be a starting-point for substantial joint work in the future. Fabrications and speculations persist only in the absence of truth. We must not allow this to continue any longer! I call for the continuation of investigation into the truth about totalitarianism, regardless of ideology. I call for this truth to be made public! Historical truth also demands international condemnation of Soviet totalitarian Communism. Therefore, in full awareness of my responsibility towards voters from my party, the New Era Party, I voted for this resolution.
Mr President, with regard to the motion on the end of the Second World War, the Italian delegation has voted in favour of the resolution, despite having many doubts about its content. We voted out of a sense of responsibility and because we recognise that it is the product of a compromise among the various trends within Parliament; we stress, moreover, that it is not the responsibility of Parliament to write, comment on, or confound history.
For this reason, we regret the inexplicable absence in the text of any reference whatsoever to the European Resistance, which played a significant part in the defeat of Nazi-Fascism and in establishing freedom in this continent.
Mr President, I voted for Mr Brok’s resolution. However, bearing in mind that this is a very important step forward, the EU’s historic approach is still not fully balanced and the victims of communism still have a second-class status. Therefore, for the future, we need to have a complete knowledge of the history of Yalta and its consequences. This is also important for EU-Russia relations. We should urge Russia to assess its own history – including the reoccupation and annexation of the Baltic States – and to apologise for the crimes the Russian Soviet totalitarians committed.
Mr President, I, too, voted in favour of the resolution. As a German, I am grateful to all those who freed us from National Socialism when we, unfortunately, were unable to throw off its yoke ourselves. It started by depriving the German people of their rights, blinding many of them, and then plunged nearly the whole of Europe into war and violence.
As a West German, I am grateful to those who liberated us, above all the Americans, without whose presence for decades democracy would not have been able to establish itself within our borders and elsewhere. Along with the victims who suffered up to and including 8 May, there were, in Europe’s Eastern half, victims after 8 May: the innocent victims of a change of dictatorship from National Socialism to the Soviet tyranny that it took 45 years to bring down.
The Russia of today should acknowledge that people from Tallinn to Leipzig, from Warsaw to Varna, could not accept that what the Soviet Union imposed on them after Hitler’s demise was freedom. Along with them, the Germans to the east of the three Western zones paid far more for Hitler’s crimes than we did, for we were fortunate enough to be able, very soon, to play a part in the project that was and still is the answer to all the challenges of totalitarianism: the European Union. So let us, in future, make a better job of things in Europe!
Mr President, the resolution on the future of Europe contains part of the historical truth. I congratulate our colleagues here. The remarks made about the War and post-war relations also mention the captive nations left behind the Iron Curtain. In 1988 and 1991, the Russian people were considered, and often acted, as one of those captive nations, striving for democracy on the same side of the barricades with us, the Baltic nations, against Soviet totalitarianism. Mr Putin does not remember that because, at the time, he was still acting against Germany.
Today’s leadership of Russia is not making much of an effort to turn that conception of self-determination from the political and moral status of formerly captive nations to that of a nation. Therefore, the dismantling of the former captive nations is treated now in Moscow as the greatest tragedy for one of them. Allegedly, the Russians were different from others in their prisons. Such a misunderstanding is not just insulting and spiritually destructive for the ordinary Russian people, but also harmful for sincere cooperation.
Mr President, you have a difficult task in this undertaking to urge the current Russian leadership to abandon their legacy of Soviet mindset and stop deploring everyday Russia’s captivating past. Our resolution opens the way for that.
Distinguished Mr President, I voted for the resolution ‘Future of Europe Sixty Years after the Second World War’ and I want to thank all of my colleagues who supported it. This resolution is a huge moral satisfaction for all who experienced the sufferings of World War II and any violence after it. Many of them no longer live and those who do are thankful that the European Parliament has not forgotten. I thank on behalf of my father, Štefan Kányai, who experienced almost nine years of hell in a Russian gulag. It will be a source of knowledge for young people, who, thank God, have not experienced a war, to learn a lesson from the past and build a free and peaceful future of Europe.
We object to wordings inserted into the text as contributions concerning the EU’s future and method of working. There is a belief that the building of a federal EU will create peace, with NATO’s role in Europe and the world being simultaneously reduced.
There are also many other things to add to a resolution dealing with the end of the Second World War. Canada’s important role in the final victory must not be forgotten. Nor should the American presence in Europe in the post-war period be forgotten in the context of preserving peace.
We particularly object to the wordings in paragraphs 1, 7 and 8 of the draft resolution. In order to honour the victims of the war, we have, however, chosen to vote in favour of the resolution as a whole.
. The resolution adopted today by the majority of the Members of this House is not about the 60th anniversary of the victory over Nazi Fascism.
The actual aim of this resolution is to condemn the Soviet Union. It is an attempt to airbrush out of the picture its decisive role in the defeat of Nazi Fascism in 1945; its defence of peace and its opposition to the brutality of imperialism; its role in the enormous advances in the standard of living of millions of workers; its solidarity with dozens of peoples seeking to gain their independence and sovereignty; and its contribution towards their release from the yoke of colonialism and towards the correlation of forces that took place after the end of World War II.
This Parliament resolution is an appalling and shameful exercise in revisionism. Among many other serious problems, it is at the very least a distortion of history to say, as the resolution does, that ‘European integration’ helped to get rid of fascism in Portugal, when Portugal was a Member of NATO from the outset; when the fascist regime benefited from the connivance of the governments of many countries taking part in the so-called ‘European integration’; and when those countries supported the colonial war effort undertaken by the Portuguese fascist regime.
. I and my British Conservative colleagues have voted in favour of this Motion which commemorates the suffering of the millions who died at the hands of Nazi tyranny. We fully endorse gratitude expressed in the motion for those who gave their lives in the liberation of Europe. In particular, we give thanks for the bravery and sacrifice of the millions of British men and women who, under the leadership of Winston Churchill, played such a crucial part in liberating so many people.
We endorse the motion's recognition of the freeing of the peoples of Central and Eastern Europe from the yoke of Communism and their fight for liberty.
The enlargement of the European Union to include the former Communist states is something British Conservatives have long sought. Their role in our future is of vital importance.
However, we requested a number of separate votes in this motion where the text refers to ‘European integration’, a term associated with political integration. British Conservatives acknowledge that the EU has made a significant contribution to peace among the nations of our Continent. But, we believe that the EU should develop as a partnership of independent nation states, not as a single federal entity.
.  Today, this House adopted a resolution about the future of Europe 60 years after the Second World War. The resolution attempts to give an overall analysis of European history over the past 60 years, including Nazism, Stalinism, occupation, freedom, and much more. Much as I agree with the gist of the resolution, the European Parliament is a political body rather than a congress of historians. Our role cannot be to type out on a word processor, in the space of a week and a half, an analysis of recent European political history. We should stick to what we are good at, and it is for that reason that I have abstained from the vote.
. Whilst we wish to commemorate the end of the second world war in Europe, this document amounts to a re-write of history, even stating in the title that World War 11 ended on 8th May 1945, which it did not as the world still faced Japan.
The addition of propaganda that the EU is somehow involved in the subsequent peace is objectionable to me and to the seven members of my family who fought in that war against the Axis.
I note that on the schedule this resolution was entitled ‘Future of Europe’ whereas the actual resolution is entitled ‘60th Anniversary of the end of the Second World War on 8 May 1945’. The EP should be specific when making resolutions.
For the above reasons, I voted against this resolution.
.– We voted against the disgraceful resolution which uses Goebbels' methods to pervert and distort history.
The communists and the Soviet Union, who were at the vanguard of the resistance, the sacrifices and the defeat of fascism, are being slandered by the very political powers which nourished, supported or tolerated the rise of fascism. Today, in calling the liberation of the countries of Central and Eastern Europe by the Red Army a new occupation, they are giving political support to the restoration of Nazi symbols; they are giving a political alibi to the SS collaborators and fascism in those countries.
Fascism was born of capitalism. The attempt to pervert history is an attempt to poison the conscience of younger generations, so that they accept the crimes of imperialism today, and to stop them fighting to overturn them.
This rabid anti-communist attack will not stop society from moving towards socialism.
The message of the victory over fascism is alive and topical. It is directly linked to the united fight of the peoples against imperialist barbarism.
We remember that, however strong the fascist axis appeared to be, it did not avoid being crushed and did not prevent the red flag with the hammer and sickle from being hoisted on the Reichstag, symbolising its defeat by socialism. The same fate is in store for the unfair, exploitative capitalist system.
Distinguished Mr President, I voted for the resolution ‘Future of Europe Sixty Years after the Second World War’ and I want to thank all of my colleagues who supported it. This resolution is a huge moral satisfaction for all who experienced the sufferings of World War II and any violence after it. Many of them no longer live and those who do are thankful that the European Parliament has not forgotten. I thank on behalf of my father, Štefan Kányai, who experienced almost nine years of hell in a Russian gulag. It will be a source of knowledge for young people, who, thank God, have not experienced a war, to learn a lesson from the past and build a free and peaceful future of Europe.
. We all feel the widespread revulsion at the horrors of World War II, and feel the need to recall what the human race, communities and individuals were capable of doing. We therefore sincerely share the feeling that this occasion should above all serve to say: never again. What is more, this is the root of the establishment of the EU.
Other memories should not be overlooked, however. For the countries of Eastern Europe, especially the Baltic States, the celebration of the end of the war is not exactly a celebration of freedom, in light of the fact that the liberators were the Soviet military, which did not start to leave until 1989. Consequently, while it may seem irrelevant to mention the Soviet Empire in the same breath as the end of the war, it is not irrelevant from the point of view of that part of the world, given that one blended into the other. Furthermore, how is it possible to celebrate the liberation, as though pretending that the liberation was not followed by occupation? We cannot.
If we want peace, we need the truth. We therefore celebrate the end of the Second World War, but let us not think that the horrors finished there. Other people’s memories must also form part of our memory.
I was opposed to this debate ending with a resolution, and I have to say that the poverty of our document confirms my fears. I have therefore chosen to abstain.
The debate was valuable and enlightening and no doubt one of the most important we have held within this new Parliament, which constitutes an enlarged Assembly following the reunification of Europe.
What we have is a mosaic of histories that together spell History writ large. The debate has been enriched by the vision and perception of all those who have taken part in it and cannot, almost by definition, be the subject of a compromise document.
All those in this House who have already negotiated resolutions of this type know that they are only a patchwork made up of each negotiator’s contributions.
What may work for the drought in Spain is at a loss to account for the complexity of the most crucial chapter of our European history.
The compromises mean that this document no longer has any force and no longer communicates any message. I personally should have liked it to have concentrated, for example, on paragraph 1, which contains its key message: to be aware of our past so that we never experience anything similar again, to keep this memory alive, to teach people about it and to pass it on. It is a challenge in anticipation of the day when half of our young people do not even know the name of Hitler.
. Whilst we wish to commemorate the end of the Second World War in Europe, this resolution amounts to a re-write of history, even stating in the title that World War II ended on 8 May 1945, which it did not as the world still faced Japan.
UKIP MEPs have therefore felt obliged to vote against this resolution.
. While the Resolution has many positive points, for which I voted in favour, there are significant omissions and false emphases. The victory of 1945 would not have happened but for the steadfastness and courage of the United Kingdom and the British Empire fighting on alone and holding the German forces at bay for over a year after the fall of France. The Soviet communists were, of course, allies of the Nazis for the first 20 months of the War. After the War, the freedom of the West was guaranteed by the continuing engagement of US forces, through NATO, in the security of Europe. The United Kingdom contributed disproportionately to the success of this enterprise. And we should not underestimate the enormous contribution of certain key, resolute individuals - Margaret Thatcher, Ronald Reagan and Pope John Paul II - to the eventual collapse of Soviet tyranny. The anniversary of the end of the War should not be used as another opportunity to eulogise the role of the EU, a Project with some profoundly undemocratic aspects and which is heading in the wrong direction. The process of European integration is driven by a small political class and is certainly not ‘the result of a free decision by the people’.
. I reject the resolution for the following reasons.
Firstly, it takes the 60th anniversary of the liberation of Germany and Europe as an opportunity to advance revisionist views of history by treating Nazi Germany and the Soviet Union as equivalent.
Secondly, this assumption of equivalence minimises the crimes committed by German fascism, notably the extermination of Europe’s Jews; it is evident that the resolution’s object is to relativise this temporary abandonment of civilisation.
The resolution makes no reference to the decisive contribution of the Soviet Union to the victory over Fascism.
Sixty years ago, the world was liberated from Nazism, in the name of which, and with the support of business and industrial interests and a large proportion of the German people, the incomparably inhumane industrialised destruction of the Jews was decided upon, the whole of Europe plunged into war and millions of people killed. The most brutal means, including torture and the murder of tens of thousands, was used to put down the anti-fascist resistance, which consisted largely of Communists and Social Democrats. To take, today, the commemoration of the end of Nazi rule as an opportunity for depicting 1989 as the actual day of liberation, is to trivialise the Nazis’ regime of terror, to slander the Soviet Union and the immense sacrifices made by its people and the Red Army, and to encourage the resurgence of nationalism, right-wing extremism and the growing tendency to relativise the Nazis’ crimes in Europe. It is quite another signal that is needed, in the shape of an unequivocal and explicit commitment never to allow fascism another chance in Europe.
The rapporteur talks in vague terms about upgrading existing services, creating new services, making technical adjustments and expecting ‘fine-tuning’ and extra resources for information offices, mainly in Romania and Bulgaria. The text selected for voting on is unclear but can only be interpreted as a request for additional appropriations.
We are opposed to increased expenditure, particularly when it is a question of proposals entailing increased administrative costs and further money for a budget heading that is often used for pure propaganda. We have therefore chosen to vote against the resolution as a whole.
For 2007-2013, the European Commission proposes approximately EUR 1 000 billion in appropriations for seven years, that is, commitment appropriations to the tune of 1.24% of Europe’s GDP.
In terms of European budgetary expenditure from 2007 to 2013, our committee entered into a simple accounting debate about whether, over seven years, EUR 1 022 billion was to be expended, as desired by the European Commission, EUR 987 billion, as proposed by our rapporteur or EUR 977 billion, as desired by those countries that are the biggest contributors. Instead of losing EUR 3 billion each year, France may lose EUR 5 billion or even EUR 7 billion.
At USD 2 500 billion per year, the United States’s annual budget is 20 times greater than Europe’s. That says it all: Europe, with its global agenda and minuscule budget.
Seeing this, everyone appreciates that this distortion will be untenable. As from 2014, two issues will arise: the explosion in the European budget and the advent of taxation. These are the two areas on which our committee’s resolution is silent, leaving the taxpaying electorate to vote on the European Constitution while remaining oblivious to the budget.
. This report on the estimates of revenue and expenditure of Parliament for the financial year 2006 falls within the scope of consolidating the last enlargement and preparing for the forthcoming accession of Romania and Bulgaria. Given that it proposes to make more efficient and streamlined use of budgetary appropriations, to make the next budget more comprehensive and better explained with a view to bringing Parliament closer to the citizens, and to enhance the quality and efficiency of its work, I have decided to vote in favour of this report.
We are in a new cycle of international trade negotiations. It is staggering that we were continuing to negotiate for ever more liberalisation of world trade without ever properly taking stock of this liberalisation in economic and social terms.
The European Union is the only political entity in the world that respects the WTO’s rules. It is the most open market there is, and the least protected against, for example, dumping, unfair practices and counterfeiting. It too often refuses to take the required retaliatory or safeguard measures, as in the case of Chinese textiles.
At the same time as opening our economies to out-and-out competition from around the world, the EU increases the number of regulations that put our companies at a disadvantage in the face of such competition. It also makes scarcely any effort to open up to European exports those markets that are closed to them due to exorbitant customs tariffs or regulatory barriers. The ECB does nothing for the rate of the euro, which is notoriously overvalued, is a drain on our exports and still facilitates low-price imports.
The rapporteur is right. World trade is not fair. With the collusion of the Commission, its main victim in terms of unemployment, an increase in poverty, company closures and the undermining of social stability is, however, Europe.
We support the report’s general purpose: that of liberalising international trade. This is something that must not, however, jeopardise basic social and environmental requirements. We also support the calls to phase out the export subsidies in the EU’s common agricultural policy (CAP) and give the less developed countries quota- and duty-free access to the EU’s market.
These calls are incompatible with the wording in the report to the effect that ‘the European agricultural model’ must not be questioned (paragraph 16). The liberalisation of trade policy must go hand in hand with fundamental reform of the CAP.
We Swedish Social Democrats have chosen to vote in favour of the report on the assessment of the Doha Round following the WTO agreement. The general tenor of this report is constructive, because Parliament is giving its support to free and fair multilateral trading systems within the framework of sustainable development. We cannot, however, support paragraphs 16 and 17. The planned reform of agricultural policy is absolutely necessary because it is a first step on the way towards fair world trade. We are opposed to all the attempts to make it more difficult for developing countries to sell their products within the EU. Access by the developing countries to the EU’s market must be given priority over continued agricultural aid.
. The agreement reached in Geneva, July 2004 was vital for keeping the Doha Development Round on track. However, the Geneva agreement merely set out a roadmap. The really difficult decisions are still to be made.
The EU must show serious intent with regard to ending agricultural subsidies. Third countries must make concessions on market access for non-agricultural products. Pressure must be removed from developing countries as regards services and the so-called Singapore Issues.
A successful agreement on world trade this December in Hong Kong could do much to reduce poverty and despair in the world.
. The development of international trade is one of the most effective weapons in the fight against inequality between countries. The surest way for people to achieve progress, peace and human development is for them to have the opportunity to produce, to place what they produce on the world market and to be able to acquire new products, based on fair competition rules, on proper monitoring, on respect for the principles of defending human rights, on protecting the environment and on sustainable development. It is therefore up to governments to act responsibly, with determination and with awareness of the importance of what is at stake.
. The implementation of the European Union's information and communication strategy is of the greatest importance given that public awareness of EU matters has in the past often been affected by a lack of consistency, particularly in Member State government dissemination of information, and by polemical reporting in some sections of the press.
I shall be recommending to my national delegation colleagues that they abstain on the overall vote for a number of reasons including the section of the report concerning ratification of the European Constitutional Treaty. This must primarily be a matter for each Member State to decide. It is by its very nature a controversial issue and public opinion could be unduly influenced one way or the other if it were felt that pressure were being exerted from non Member State sources.
. A good information and communication policy should improve citizens’ perception of the EU by raising their awareness of the European dimension of citizenship and by showing them the practical benefits in their day-to-day lives of belonging to the Union.
I regret that the EU’s information and communication strategy has fallen well short of its objectives. According to Eurobarometer, the level of public knowledge of basic EU matters is very low and there was a record low turnout for the last elections to Parliament.
I therefore endorse the idea of creating a decentralised information system, whereby the information goes looking for the citizen. This will be complemented by an interinstitutional strategy aimed at strengthening the EU’s image and at stepping up cooperation between the Commission and Parliament, in order to make the best possible use of human and material resources.
This must also involve the Member States and national governments, in conjunction with the European institutions, so that we can derive the maximum benefit from the institutions’ common strategy, and thus ensure maximum impact at local and regional level, which would be to the benefit of the Union and all of its citizens.
. The EU’s information and communication strategy must always be objective and respect pluralism, cultural diversity and human rights. The events we have witnessed, particularly recently in the context of the so-called draft constitutional treaty, have been examples of neither objectivity nor pluralism. What we have seen is a major propaganda campaign that does not respect pluralism and the different opinions held by the Members of this House, nor does it take into account the spectrum of opinions held by the public.
This report is a clear example of manipulation dressed up as the EU’s information and communication strategy. Take Article 40, for example: ‘have the political responsibility to support the ratification of the Constitution’. This disregards the fact that people have different opinions, even when it is known that in various Member States around half of the public is opposed to this draft constitutional treaty. It also overlooks opposing opinions.
Unfortunately, various proposals that would have improved the report were rejected in the vote in plenary. We therefore had no choice but to vote against.
What is ‘factual’ information and what is ‘false’ information about the EU? What is information about the ‘European idea’?
Obviously, information about political institutions bears the imprint of political values. Facts can be distorted, and a mere selection of facts can be presented in order to influence people.
In our view, an information strategy should provide scope in the political debate for all views, ranging from those of people who recommend increased supranational government of the EU to those of people who recommend strictly intergovernmental cooperation. An institution like the Commission must not argue in favour of the draft Constitutional treaty or of the development of increased supranationalism in the EU.
For example, the proposal in paragraph 9 of the report that the EU institutions should reach agreements with TV companies able to produce drama series, game shows and films etc designed to promote the EU’s ideas and values is downright ridiculous. Some of the EU institutions’ information material goes beyond what may be regarded as factual information, and some of the information about the EU aimed at children and young people should never have been given out.
In a democracy, a variety of players should engage in free and open debate. There should be no player promoting a political line ‘from above’ with the help of taxpayers’ money.
The Moderate delegation has today voted against the report on the European Union’s information and communication strategy.
We are of the view that a political institution such as the European Parliament should not be used for opinion forming geared to certain ideas or for influencing the media to act in a particular way in relation to the political debate being conducted in the Member States.
This report is a real gem of official propaganda in which the Commission and the governments surpass themselves in building their new world.
This document demonstrates, if there were still a need to do so, that the European project is firstly a totalitarian project aimed at inculcating a new way of thinking, behaving and living.
The foundations of European policy are characterised by utopia, demagogy, political correctness and the absence of any reference to the values on which our civilisation is based.
To this desire to have people forget what we are, on the model of the Communists who wished to make a blank sheet of the past, can be added a commercial dimension whereby the EU’s communication strategy inevitably becomes subject to market principles, to the point at which there is talk of promoting a ‘Europe’ brand in the same way as an everyday packet of washing powder.
Children, seen by the fervent supporters of Europe as being more malleable, are the preferred target of this communication. A promise is even made to them to ‘define the soul’ of this new Europe - an odd term, ‘soul’, when you have rejected any Christian references in your draft Constitution. Either one has, or does not have, a soul, and Europe has nothing of the kind.
As a cherry on the cake, the possibility is raised of allocating financial bonuses to media that have apparently been able to communicate the European idea and European values. Corruption is being reinvented, but at European level. That is a good start!
The European project that you are constructing for us is a monstrous one, so reminiscent is it of methods and procedures that have proved themselves in other totalitarian systems remembered with horror. Never forget, however, that resistance to oppression is an inalienable right of peoples who wish to remain free.
. I welcome this report and the rapporteur's recognition of the importance of a more effective communication strategy.
I am pleased to see the Commission recognising the need to improve communication with citizens and agree with the rapporteur that it is vital Europe be bought closer to its citizens. This is particularly pertinent in light of the continued decline in European Parliament election turn-outs, reaching a record low of 45.7% in 2004.
A more effective Communication strategy will do much to counter the Euro-myths propagated throughout the EU.
. The political institutions can have but one communication strategy: truth and transparency, in tandem with a readiness to listen as much as to make ourselves heard. Even if it is true that the vast majority of Europe’s citizens feel close to the essence of the spirit of the EU, it is nonetheless also true that that there is a sense of alienation when it comes to its day-to-day running, and with regard to the content of some of its texts. The prime objective is, therefore, by means of transparency and truth, and complete respect for pluralism, to increase the visibility of what the Union is, and to pay attention to what the citizens are saying. There are two sides to all forms of communication and this is one of its most democratic characteristics. Let us therefore take this on board.
Like motherhood and apple pie, information and communication are what almost all of us in the European Union can believe in. This really is the only topic that unites us. From left to right of the Chamber, we are all agreed in lamenting the disastrous shortage of information and communication.
It is a black hole in which sceptics of all kinds are swallowed up, there to dispense their venom. One has only to consider the debate that is raging in France at present. The ‘no’ camp will stoop to lying in any way in order to advance its cause. In the name of Europe, is nothing sacred?
How paradoxical it is, too, that Commissioner for Communication Mrs Wallström, who took part in the debate, had a ten times higher profile with her previous portfolio - that of the environment – than with this one, which should however thrust her centre-stage.
Poor old Europe, the ‘non-communicable’ subject, it would appear. I have no magic solution, any more than anyone else has. Just a few certainties.
I am certain, for example, about paragraph 5 of our report, which is about teaching Europe in schools, explaining it, recounting it and decoding it, and doing so in a lively way involving dialogues, exchanges and visits. This is a crucial task, and not an impossible one. Having spent six years replying to the questions of thousands of secondary school pupils, I personally know that, for them, the EU will never again be a merely virtual object.
The next item is the Commission statement on the drought in Spain.
. Mr President, the Commission is fully aware of how serious the drought is in Spain. It understands the concerns in this respect and is determined to help.
There exist today means which provide possibilities in situations such as this.
The Commission has already issued, on 10 May, a decision allowing areas in set aside to be used for grazing animals in nine independent communities in Spain.
However, the Commission has received no other specific request on the part of the Spanish authorities in connection with the application of direct aid schemes within the framework of the situation created by the cold weather and the drought.
Any request submitted by the Spanish authorities to the Commission, for example for payment of advances, will be given serious consideration. The Commission's response will be based on current legislative provisions, taking account of the budget available.
The Commission has issued a communication, in which it outlines the various alternative possibilities for combating the dangers and crises in farming. As talks on this issue are at a very early stage in all the institutions, it is too early for the Commission to commit to specific action, even pilot action. Nonetheless, I can say that the Commission, in response to a request from the European Parliament, will shortly set a pilot study in motion on the subject of farm insurance schemes.
Within this framework, I should also like to refer to the question of transferring intervention reserves raised in the resolution. The Commission is firmly against this sort of transfer, in order to avoid distortions of the market which put local and regional producers and wholesalers at a disadvantage.
As regards the call for flexibility in the common market organisation in fruit and vegetables in the resolution, the Spanish authorities are responsible for this matter, subject to certain criteria.
Although there are possibilities for using rural development resources to relieve producers hit by the drought or cold weather, the Commission has not as yet received any such request from the Spanish authorities. If such a request is submitted, the Commission will examine it immediately, so that it can do whatever possible.
Within this framework, it could examine the possibility of redistributing amounts already budgeted on the basis of rural development, by channelling them to actions to reinforce measures such as 'replacing farmers' for which provision is made on the basis of Council Regulation (EC) No 1257/1999.
Similarly, the Spanish authorities, as happened in the case of Portugal, could examine the possibility of derogations from the application of certain measures, such as agricultural environmental measures, by notifying the Commission of cases recognised as cases of '' on the basis of Commission Regulation (EC) No 817/2004.
As regards the risk of forest fires, certain preventive actions can be included under rural development measures financed by the European Agricultural Guidance and Guarantee Fund on the basis of Council Regulation (EC) No 1257/1999.
The Spanish authorities could also ask for the regional programmes to be amended, in order to reinforce, within the framework of these programmes, measures to prevent forest fires. However, it should be mentioned that additional support based on the above measures can only be set in motion subject to compliance with the budget for existing programmes.
As regards using the Solidarity Fund, it is true that the serious drought and cold weather may be seen as a natural disaster and, as such, to generally fall within the scope of this fund. However, in order to mobilise the Solidarity Fund, the interested Member State must submit the relevant application to the Commission within ten weeks of the date of the first damage noted.
In order to qualify for aid, the calculated cost of the overall direct damage must exceed EUR 3 billion at 2002 prices or 0.6% of the gross national product of the country in question, whichever is the lower. This means that the damage threshold for 2005 applicable in Spain's case is just over EUR 3.1 billion at today's prices.
The Solidarity Fund can only cover specific emergency aid measures taken by the public authorities, such as, for example, temporary replacement of infrastructures of vital importance, which will allow normal daily activity to resume. It is important to emphasise that the Solidarity Fund of the European Union was not set up in order to cover all the costs connected with natural disasters. In particular, the EU Solidarity Fund does not allow compensation for damages of a private nature, including in the agricultural sector.
The Commission has repeatedly proven that it uses all the possibilities offered by the Solidarity Fund for the benefit of states hit by disasters, including mobilising the Solidarity Fund for the shipwreck of the . However, the effort being made to achieve a degree of flexibility does not mean that certain provisions of the regulation will be overlooked.
Similarly, as the honourable Members of Parliament will know, the Commission approved, on 6 April, a proposal for a new Solidarity Fund. This proposal, which will need to be examined by the Council by Parliament, makes provision, among other things, for a significant reduction in the damage threshold for mobilising the fund, extends its scope and defines a broader range of eligible actions. The Commission will be delighted if its proposal is supported by Parliament, given that it moves to a considerable extent in the direction being sought today.
Finally, Spain may decide to compensate farmers with state aid for loss of income as a result of the serious drought and cold weather.
The Spanish authorities must notify the plan to the Commission.
It is, nonetheless, fundamental that:
- firstly, they must prove that the losses caused by the weather reach the 20% or 30% threshold;
- secondly, that there is a direct connection between the losses and the bad weather;
- thirdly, that there is no overcompensation of the damage caused.
The Spanish authorities can also use the new 'de minimis' rule for state aid. Aid of up to EUR 3 000 per farmer may be granted for three years without notifying the Commission, provided that, among other preconditions, the upper limit applicable to Spain is not exceeded.
Mr President, Commissioner, thank you very much for what you said. It clearly indicates your sensitivity towards the urgent problem, indeed the tragedy, currently facing the Spanish countryside.
Unfortunately, you have confirmed some of my suspicions about the Spanish Government’s inertia in this connection. I hope that this resolution and other measures that we are adopting as a matter of urgency in this Parliament will also be a wake-up call to our government.
Commissioner, the damage caused in Spain by the frost and drought is already in excess of EUR 2 000 million, representing a third of the aid received by our country under the common agricultural policy.
According to the estimates made by farming organisations, the effects of the bad climatic conditions suffered in January, February and March will go on being felt for a number of years, since a substantial number of trees have been lost, and farmers will not regain their productive capacity in the short term.
What has been most affected is production in terms of fruit, olives, plants, flowers and crops. Cattle breeding has also been affected by the loss of pastureland and the damage caused to the water supply. This is a pressing matter in my own region – that of the Balearic Islands – where, in Menorca, there is currently a shortage of more than 1 500 tonnes of food for the animals – a very serious situation for them.
The shortage of pastureland, combined with the problems in piping water to farms, has also caused extraordinary harm to cattle throughout Spain. The increase in fuel prices also exacerbates an already critical situation, so it would be as well to take account of the requests that are being made for a European directive to be prepared that would slow down this increase in fuel prices, which is such a burden on our farmers.
The Spanish regions most affected by this frost and drought are as follows: Valencia, Murcia and Andalusia, where 50 000 hectares of olives may disappear, with a major environmental disaster somewhere along the line and, shortly afterwards, a possible process of desertification; Aragon, Castille-La Mancha, Catalonia, Estremadura and, as I said, the Balearics; and La Rioja, with its vineyards, and Galicia.
The European Union should devise specific instruments for tackling extreme situations such as this disaster happening in Spain. I should be grateful to you, Commissioner, if the matter of this insurance fund could also be addressed. These are practical measures that need to be implemented as soon as possible.
The Solidarity Fund was set up a few years ago following the floods, remembered by all of us, in the centre of Europe. As you mentioned, it was also used for some very practical measures. Think of the aid granted to Spain following the accident involving the , the funds duly requested by the People’s Party government or the money used to restore the vegetation in a number of areas affected by the fires.
At the present time, Community solidarity should also be demonstrated through the release of resources from this fund to cover, at least, the costs sustained by many Spanish farmers due to loss of productive capacity, since the frost in question has damaged numerous plantations, often irreversibly.
As your draft resolution points out, the frost and drought are causing damage to the economies and living conditions of many areas this year.
Mr President, I shall attempt to sum up.
Taking advantage of the presence of the Commissioner, I should like to urge the Commission to be flexible, since the situation experienced in Spain is ultimately the result of a climate disaster, the kind of event for which this Solidarity Fund was first set up.
Apart from referring to this fund, the resolution also mentions simple measures that can be applied. I hope that the Spanish Government will act quickly and that we shall be able to implement these measures.
My political group has proposed this series of measures in this resolution, and I hope that they will be approved by plenary.
Mr President, I should like to thank the Commissioner for his understanding remarks about an extremely serious problem in Spain which, in my own region of Aragon, as well as in the Pyrenees, is coming to a head in a way that may have a series of repercussions over the next few years.
I also want to say that this is due in part to the fact that the previous government did not put the plans relating to drought into effect. These were to have been fully implemented by 2003, and we are attempting right now to make up for this failure. We must, however, focus in any case on current measures with a view to the future, and it must also be said that the government has now already made contact with the services of the Commission, even if it has not yet got the assessment under way in practical terms. This is because the frost damage is being assessed throughout the south. A start has now been made on assessing the impact in the north of Spain, specifically throughout the northern half of Spain. As I said, our government has already been in contact with your services, and the interventions both of our government and of Commissioner Fischer Boel in recent days are a specific incentive to conclude this assessment, which was obviously going to require more time than had been expected because of the problems I mentioned, relating to the frost.
The measures proposed by our Socialist Group in the European Parliament are, specifically, this flexibility that the Commission is planning to apply, the anticipated aid, the release of grain reserves for livestock – which are also in a very critical situation – and flexibility in also making available to such livestock fields and pastureland that have been taken out of cultivation.
We also put forward the proposal – and I hope that the Commission will be alert to this – for special attention to be paid to preventing the fire risk that, throughout the northern part of Spain and especially in Galicia, will increase over the next few months, and we should naturally also like to demand or propose that special consideration be given to the problem of drought in the context of the Solidarity Fund, which is now being adapted.
Finally, we would ask the Commission to establish a European Drought Observatory because we believe that this drought is neither unique nor peculiar to the present time but that, precisely because of the climate change that is under way, it will become a structural phenomenon. We would ask the Commission, then, to coordinate all the preventive and remedial actions and all other possible measures, from the environmental to the agricultural, in order to ensure that this European Drought Observatory can prevent future problems.
Mr President, this resolution begins with a long list of the problems that have affected Spain. Unfortunately, these are no isolated phenomena. We remember the heatwave in France last year. The fact is that nine of the ten hottest years during the last 500 years have now occurred during the last ten years. Moreover, it is not good enough merely to alter agricultural policy in order to compensate farmers who are affected. We must have plans for dealing with disasters, but the big plan expected of us in this House today by future generations is one designed to combat climate change. Otherwise, what has happened in Spain will just be the first in a long list of disasters in which people, animals and natural features suffer as a result of climate change.
Climate research shows unambiguously that not even our ambitious objective of a no more than two-degree temperature increase will be achieved with the objectives we have set for emissions reductions. On the contrary, a much more vigorous policy is required. We must not adjust policy in the wake of disasters. Rather, we must adjust policy in order to remove the reason why disasters occur. The former Spanish Government, which for a long time fought EU initiatives to introduce climate taxes and to alter the energy system with a view to protecting the climate, must, in actual fact, be criticised on this point. If this fight against constructive work on climate change continues, Spain will be hit on further occasions too. I therefore hope that, on behalf both of future generations of Spaniards and of people in the rest of the world, the Spanish Government will now place itself in the forefront of combating climate change on our earth.
– I should first like to apologise on behalf of Mr Meyer, a Spanish Member of my group, the Confederal Group of the European United Left – Nordic Green Left, who is not able to take part in this debate, due to the air transport problems that you mentioned, Mr President.
In any event, the problem of the drought in Spain is also a problem in Portugal. The entire Iberian Peninsula is suffering the consequences of the drought that has already lasted for many months and that, in tandem with the frost, has had a devastating effect on vegetables, flowers, grasses and fruit trees, and on livestock and certain manufacturing sectors.
In many towns in Portugal, however, there is even a risk that there will not be enough water to supply the population. I should therefore like to stress at this point that water is an irreplaceable public asset and a universal human right, which must be protected and which must not, under any circumstances, be treated as merchandise.
In addition to standing shoulder to shoulder with Spanish and Portuguese arable and livestock farmers, we are also showing solidarity with the towns and populations affected by a tragedy that could have serious consequences in the not too distant future. Whilst it is important to take one-off measures, such measures do not take account of the fact that the situation could last for many more months, due to the shortage of seed and cattle feed.
We are similarly concerned about the risk of forest fires, and various regions are already under threat. We therefore feel that effective action must be taken, as a matter of urgency. What is needed is an effective, Community-wide system to protect European farmers from the risks and crises of the situation in Portugal and Spain.
It should be borne in mind that the reform of the common agricultural policy forces farmers to take responsibility for managing the risks that had previously been absorbed by policies supporting the market and prices. As a result of trade liberalisation, farming is now much more vulnerable to specific risks and crises that are beyond the farmers’ control. It is therefore not enough to say that a study is due to be carried out into the pilot project study agreed in the 2005 budgetary process to set up a Community insurance scheme.
We must press ahead more quickly with the creation of a compensation mechanism such as a farmers’ insurance scheme financed by Community funds, aimed at offsetting the effects of natural disasters such as droughts and forest fires, by guaranteeing a minimum income for farmers.
We also urge greater openness and flexibility so that resources from the solidarity fund can be used to minimise the damage to production capacity in a large number of regions and to remedy the most serious cases in Portugal and Spain. That way, the standard of living and economic stability in many regions will not be affected.
There must also be financial support to offset the rise in costs and the reduction in agricultural production and in farmers’ incomes. Full-time farmers on low incomes must also be temporarily exempt from social security contributions, without loss of rights, and seasonal credits must also be extended for two years, interest-free. We also feel it is important to look into the possibility of setting up a European Drought Observatory and of taking action to encourage people to use water more sensibly.
– Mr President, on the occasion of my first speech in this House with you in the chair, I should like, if I may, to heartily congratulate you on your election and to say not only that I hold you in high regard, but also that I consider you a great friend.
Ladies and gentlemen, Commissioner, on 14 April, in this House of European Democracy, Mr Casaca expressed his solidarity with the people worst affected by the drought, especially the farmers of the South of Portugal and the region, as well as the farmers of regions such as Seville, Huelva, Badajoz and Cáceres.
Unfortunately, drought cuts across national borders. This is a genuine, large-scale, natural disaster, on which the European institutions, and consequently Parliament, must focus a great deal of attention. Accordingly, to pick up last month’s debate, we wish to restate our solidarity with Spain and with Spanish farmers. Crop and livestock farmers, and producers of forest products, must be compensated for the considerable losses that they have suffered and will continue to suffer. We must minimise the effects of the drought suffered by workers who depend on crops, livestock and forests and who have already lost their jobs, or whose jobs are under serious threat.
In Spain and in Portugal, exceptional measures must urgently be taken to promote jobs in the affected areas. In my country, the Farming, Food and Forestry Union puts the number of workers who have already lost their jobs, or are in danger of losing their jobs, at 50 000. This situation is expected to worsen as stocks in water protection areas and in groundwater run out, and given the impossibility of operating irrigation channels.
In Portugal and in Spain, it is the oak groves that are under the greatest threat. Thousands of Iberian oak and holly oak trees are in the throes of death. Major regions of the Iberian Peninsula are on the brink of desertification. We are not embellishing a situation that is genuinely dramatic. My description of events is based purely and simply on objective facts and realistic parameters.
Desperate times call for desperate measures. The European institutions have not ignored this disaster. The Commission, for example, has committed itself to providing assistance in its resolution, which we note and welcome. At European level, however, we must do more and do better; the support that has been offered must be stepped up and a multifaceted programme of action – given that the situation is complicated by a wide variety of factors – must be drawn up and implemented.
The Europe that we are constructing must be a thing of great substance, hence my words today, which are both an overview and a call for action; an overview and a call for action not addressed to the deaf and the mute, but to each and every one of you, ladies and gentlemen, Commissioner. I address these remarks primarily to your conscience, as free, fair and fraternal men and women. We are counting on you.
Mr President, Commissioner, I believe that we are all aware of the same problem and that we all know that this is not a problem for political parties but a problem at state level for each of our countries. It is a European problem, the tackling of which has, for many years, been postponed when dealing with overall policy.
I think it is very important to bear in mind that drought is a disaster which, moreover, also afflicts areas least able to be defended against water shortages or bouts of frost.
My fellow MEPs have already talked about the tragedy of losing more than EUR 2 000 million. For myself, I should like, however, also to talk about the human factor. I walk every weekend through my own region and know what it is to see black trees that will never grow again. I know the nature of a people like that of the Mediterranean region in which those with substantial farms, in many cases on the verge of retiring from farming with no one to take over from them, also think that the trees being planted will take more than six years to grow.
As a result of this disaster, much of the land will go uncultivated and will be liable to end up as mere desert. Let us not forget – and this is an important factor – that, in the future impact assessment, due weight will need to be given to the fact that it is, for example, the very olive groves and almond trees that are key factors in preventing desertification and preserving the scarce rain in our soil.
Nor must we forget that livestock are dying of thirst. The other day, a shepherd told me, ‘twenty-five per cent of my livestock will be going to the slaughterhouse this year. I cannot keep so much livestock. I have no water. The animals are thirsty’.
I want to say something more. The Natura 2000 network, about which Europe is so concerned, is in danger because the wetlands are without water. Those of us who live at this Mediterranean latitude in Murcia, Valencia or Andalusia know perfectly well that the birds are already no longer heard in the mornings because they have gone to places where they can drink. Even if householders put water out for them to drink, that is not enough because they lack not only drink but also food. That much is obvious, and Europe will need to include the fact among the variables it will have to study.
There is a series of measures proposed by the European Union. I am grateful for what you said, Commissioner, about forestry aid, but let us bear in mind that the summer has not yet begun. The Mediterranean climate, pitiless as it is, is really going to put us through it because our situation is already critical. It is May, and it has not rained.
I am also grateful for the idea of a pilot study, but I would point out that such a pilot study will have to be comprehensive.
Not only has my government acted belatedly, but it has taken measures that will exacerbate the situation. Why? Specifically because, four years ago, this Commission was presented with a National Hydrological Plan whereby water would be carried to these regions, indeed to the whole of the agricultural area. The European Commission delayed accepting the plan, the subject became politicised and, in the end, the Spanish Government kept the water where it was. Water is what, moreover, would have enabled the wetlands to thrive. It would have created a degree of hope and enabled the trees planted to replace those seriously affected by the frost or drought to grow again. We now face bleak prospects, a plan having been shelved for entirely political reasons.
. Mr President, I should like to thank all the honourable Members for their reaction to this Commission statement.
I should like to make a number of brief comments:
First of all, the Commission has repeatedly demonstrated that it is flexible and that it uses all the possibilities at its disposal, such as, for example, the Solidarity Fund, which it tried to use in order to respond to requests from various countries including, as I mentioned earlier, Spain in the case of the .
I should like to say to Mr López, as regards the question of insurance, which is extremely important that, as I mentioned in my initial statement, we have set in motion and have in fact already started this study. We do not yet have any results but, in all events, they will form part of the more general debate on combating and managing the dangers and crises in farming.
In reply to Mrs Figueiredo, I should like to say that, as far as insuring farmers' income is concerned, this runs counter to the principle behind the revised Community agricultural policy and most of the issues she referred to come within the jurisdiction of the Member States. In all events, as I said in my initial statement, the national government has the facility, without any other procedure, to pay EUR 3 000 to farmers who have sustained losses.
Mr Schlyter's comments on the adjustments needed in various countries in order to combat climate change are absolutely correct. In Buenos Aires we agreed, within the framework of the United Nations, on the adjustments needed in all countries, especially in very poor countries, which have trouble meeting requirements caused by the overheating of the planet and, of course, in the Member States of the European Union, where measures of this sort are needed.
It should be noted that the Mediterranean will face an even bigger problem from climate change, given that the temperature has risen over the last 100 years by 0.6°C in the world as a whole, but by approximately 0.9°C in the Mediterranean. In other words, we had a far bigger increase in temperature and, as a result, many more problems, including the problem of drought.
That is why Mrs Ayala's proposal on a drought and forest fire observatory is very interesting. The Commission is examining this proposal and evaluating the possibility of creating such an observatory, but has not taken a decision in this respect.
Finally, I should like to mention that the Commission is particularly concerned about the situation prevailing in Spain. We have already taken a number of actions to help farmers and their families, which will, in turn, help the agricultural economies which have been hit.
For the time being, preliminary preparations are being made for a number of additional actions and, at the same time, my colleague and Commissioner with jurisdiction, Mrs Fischer Boel, is in close contact with the Spanish Minister of Agriculture. I have taken note of the various important comments made and, of course, I shall pass them on to my colleague who, I am sure, will take them into serious account.
Mr President, I want to say to the Commissioner that, previously, when he remarked that they had not received the letter from the Spanish authorities, I was rather confused because I had been told that it had in fact been sent. I have now confirmed this. The letter from the Spanish authorities was in fact sent out last week, so that, if it has not yet arrived in the Commission’s post, it should be about to do so.
I have received four motions for resolutions to close the debate, in accordance with Rule 108(5).(1)
The debate is closed.
The vote will take place immediately following the ongoing debates.
The next item is the debate on six motions for resolutions on Togo.(1)
. I represent Scotland, on the north-west frontier of our European continent. We recreated our Scottish democracy in 1999 with the establishment of the Scots Parliament, when it was reconvened by my party president and former Member of this House, Winnie Ewing, with the words: 'The Scottish Parliament, adjourned in 1707, is hereby reconvened'.
So why am I raising the subject of Togo and the situation there within this House? Because my internationalist party is appalled by injustice wherever it occurs, and it is up to us within this House to shoulder our global responsibilities.
Since 1999, other countries across Europe have rediscovered democracy. Ukraine, Georgia and others have looked to the EU for inspiration, guidance and support, as they have stepped towards democracy. Therefore, it is all the more important that our European Union does not lapse into double standards. My group and I fear that in the case of Togo the EU could be on the verge of doing precisely that.
I would refer you to our motion for a resolution and I commend it to you. Last month's presidential election in Togo, on 24 April, has been marred by allegations of massive vote fraud, even including allegations that almost a million phantom voters were created, swelling the ranks of those eligible to vote by one third.
The response of the EU to this, and to the resulting deterioration within Togo itself, is in marked contrast to the inspirational response of this House and our European Union to the situation in Ukraine. In a statement last Friday, our European Commissioner, Mr Michel, said that the EU would be watching to see whether Togo complied with pledges it made last year to respect human rights and public liberties. My group says that we need to do more than watch. Our resolution sets out rational, reasonable, sensible and constructive measures, which we in the EU could take to support Togo. I am glad the Commission is committed to watch. What my group wants to know is: what is it going to do?
.  Mr President, on 21 April, at Bamako in Mali, a neighbouring country to Togo, a meeting was held of the Joint Parliamentary Assembly of the EU and the African, Caribbean and Pacific states. Three days before Togo went to the polls, we had vigorous debates on the situation there. The situation was, unfortunately, that, of the two sides in the debate, the Europeans took the view that something was amiss in Togo, while most of the African delegates, in particular, protested when we tried to declare in advance of the election that it was neither free nor fair.
We were, unfortunately, right, for it was clear even before the election that no attempt was being made to keep to what had been agreed with help of the regional economic union in West Africa, ECOWAS, namely that opposition parties would be allowed to take part in the preparations for the election. It was noted that up to a million extra voters suddenly materialised, that the issue of electoral registration cards was far from transparent, and that voters’ registers were hardly, if at all, checked. Incidents of violence ensued.
We unequivocally demand that the Togolese Government, which bears full responsibility for this, should, along with all the interested parties, return to the negotiating table. We call on it to arrest those involved in inciting violence. We take the view that what we saw happening in that election cannot justify a resumption of the European Union’s cooperation with Togo. Under these circumstances, that is not possible.
We therefore call on the Commission to make it quite plain to Togo how that country is to conduct itself in the coming months, so that the people there may be in no doubt about what line we take.
. – Mr President, the narrow strip of land on the west coast of Africa has been on the receiving end of criticism for many years now from the international community for systematically violating human rights and for irregularities in political governance.
Although the political parties were formally legalised in 1991 and there has been a constitution since 1992, large international organisations, such as the United Nations, the Economic Community of West African States and the African Union, complain that there is systematic violation of human rights.
Of course, violation of human rights is nothing new in this part of the world; it has been taking place for a great many years, for the 38-year long dictatorship of the then president, who was succeeded, when he died, by his son, who was elected as president in the recent elections.
The outcome of the elections is of course the result of forgery. I do not think that there can be any doubt about that and, of course, it was the reason for the outbreak of unbridled violence, which has already cost over one hundred lives and forced eighteen and a half thousand refugees to flee to neighbouring counties.
The European Union is rightly calling on all the political powers and institutions to demonstrate a sense of responsibility by showing full respect for human rights. Without fail, the twenty-two commitments which the Togo Government made and signed during consultations under Article 96 of the Cotonou Agreement on the question of respect for human rights must be honoured in every possible way.
I support today's motion for a resolution which, among other things, accepts that action by all the European Member States of the European Union must be united and that statements must be avoided which are of no material help and merely give rise to reactions in the area.
. Mr President, the presidential elections held on 24 April in Togo were subject to serious irregularities, as a consequence of which there was an outbreak of violence resulting in many deaths and injuries. In addition, thousands of people fearing for their lives fled Togo for neighbouring Benin and Ghana.
Togo has suffered election violence on several occasions in the past because the previous dictator-president, father of the current president, repeatedly rigged the polls in his own favour. According to Amnesty International, several hundred opposition supporters were massacred by state security forces during the 1998 election. Opposition supporters claim that similar attacks by the security forces are taking place today.
In order to stop the present escalation of violence in the country and prevent similar shameful events from taking place in the future, we join our voice with those calling for, amongst other things, the establishment of a national unity government in Togo and the speedy implementation of constitutional and electoral reforms.
Mr President, ladies and gentlemen, the commitment and action of the European Union – particularly of the Commission and the Council – should be focused both on censuring usurping governments – identifying any foreign intervention – and on encouraging the cancellation of debts owed to the International Monetary Fund and the World Bank – particularly by means of support for international trade through an equitable and joint formula.
Instead of sending relief aid and calling on NGOs for support for development projects, moreover, Member States should commit themselves directly to training efforts in the country and to the better use of agricultural resources, by exporting European technologies and expertise. The Union could, for instance, directly organise technical teams, made up of recent graduates or senior citizens with experience, who are specialists in building infrastructures, in the food processing industry and in other sectors that are vital for the development of Togo and other similar countries. We vote in favour of the resolution.
. Mr President, the presidential elections held in Togo on 24 April of this year gave rise to bitter controversy, with accusations of vote-rigging and violence. The Commission has associated itself with strong condemnations of the riots and violence against civilians that followed the announcement of the provisional results and which left a reported number of 50 dead and 300 injured. The violence and the brutal repression by military forces also caused 23 000 Togolese to take refuge in neighbouring Benin and Ghana.
Given the very tight electoral timetable, under which elections had to take place within 60 days of President Eyadema’s death, the European Union could not send an electoral observation mission that would have met our usual standards of observation. The European Union abstained from any pronouncement on the fairness and transparency of the vote. Admittedly, many problems arose during the preparation of the elections, and irregularities were reported by the Ecowas electoral observation mission on election day.
Today, we believe that the utmost priority is the re-establishment of calm and stability and the prevention of any further violence. In order to achieve this, we attach paramount importance to the fulfilment of the 22 commitments undertaken by the Government as a result of the consultations held under Article 96 of the Cotonou Agreement. These commitments include respect for human rights and for fundamental freedoms, namely press and media freedom, as well as a true political dialogue with all political protagonists in Togo, with a view to preparing the next legislative elections.
We believe that the effective implementation of the 22 commitments, with close scrutiny from the European Union, as well as from the international community, will allow the country to progress towards national reconciliation and democratic development.
In conclusion, I would like to assure you and Mr Smith that we are not just watching, but we have decided that the conditions for the redemption of cooperation established by the Council decision of 14 November 2004 remain valid. Such a resumption can only take place in the context of the fulfilment of the 22 commitments I just referred to. More specifically, full resumption will not be possible until free, fair and transparent legislative elections, held in an electoral framework accepted by all parties, have taken place. The Commission is ready to give its support to the holding of such elections, including the sending of a European Union electoral observation mission.
The debate is closed.
The vote will take place immediately after the ongoing debates.
The next item is the debate on six motions for resolutions on violations of human rights and democracy in the Republic of Mari El in the Russian Federation.(1)
. Mr President, when I speak about the troubles of the Mari El minority in Russia, it is not my aim to blame, once more, the Russian authorities. Russia is not a member of our Community. One can say that it has more than enough problems without my criticism. The situation of the Russian minority in some European countries is also worrying - perhaps, sometime, we can discuss that as well. However, this afternoon we are talking about a small Finno-Ugric nation somewhere in the huge Russia.
Around 750 000 Maris live in the Republic of Mari El inside the Russian Federation. The autonomous Republic is named after them, but they happened to become a minority in their own land. In a country with fair minority rights it is not a problem, but that is not the case in the small Republic of Mari El. The Russian-speaking majority elected a Russian president against a Mari candidate, which can be understood. However, the re-elected president seems to lead an undemocratic and brutal fight against his opposition and, through them, the whole Mari community.
Mari opposition newspapers can be printed only outside of the Republic. Opposition journalists and intellectuals have been attacked frequently; some of them have been killed. Minority language education is threatened by the local authorities. We have to condemn those kinds of anti-democratic atrocities always, but in the case of a small nation, the attacks against the basic national institutions, such as schools and media, threaten the very existence of the nation. That is why we condemn the violence against the Mari minority in Russia, and that is why we ask the Russian Government to show the same kind of attitude toward its minorities that the Russian Government would like to be provided for the Russian minorities elsewhere in Europe.
I believe this is the first time that the name of the Mari people has been mentioned in the European Parliament. I welcome them here, both as a European and a Finno-Ugric brother from Hungary. I wish them all the best. They should know that a nation, small or big, inside or outside of Europe, deserves the same respect and the same rights. I hope our Russian partners also understand that every minority – Russians out of Russia and non-Russians inside Russia – deserve the same rights to save their identity, culture and linguistic heritage.
. Mr President, many nations share the same linguistic roots. Connected with that is a respect for one’s native language. Moreover, using one’s own language creates a sense of security. A person’s language is the basis of his or her culture. Culture is language-bound and language is culture-bound.
Certain events in the region of Mari El, in Russia, have caused us, as Finno-Ugric linguistic relatives of the Mari people, to focus our attention on the status of minorities and minority languages in Russia. This is also a matter of democracy. Democracy is not just about voting. Democracy also means working on issues with others and being able to use one’s own language. The events that have taken place in Mari El, which are clearly associated with violence and human rights violations, need to be made the subject of a local criminal investigation. This will increase Russia’s credibility as a state subject to the rule of law.
There are three Finno-Ugric nation states in the European Union, and in addition there are three million people representing the Finno-Ugric nations in Russia. There are seven countries in Europe with populations smaller than that of the Finno-Ugric peoples in Russia. These representatives of the Finno-Ugric nations in Russia are, however, spread over many regions in a large country.
In this connection, we could talk far more generally about safeguarding the position of minorities and languages in Russia. We hope that the state authorities in Russia will give more support than they do now to school attendance and studying in one’s own language. Cultural and linguistic diversity is a source of immense wealth in Russia, and we hope that it will be exploited better than it is now, and more than it is now.
.  Mr President, on behalf of the Group of the Greens, I would like to make a brief statement on this motion for a resolution. I am glad to see all parties making clear their unanimous and unequivocal position on this matter.
When fundamental democratic rights and issues of civil and minority rights are at stake, any appeal to reasons of state or economic interest is false and inadmissible. I am from the South Tyrol, a region with ethnic minorities, and, in comparison with many others, it is now in a privileged position. Particularly now, 60 years after our liberation from fascism and National Socialism, we still remember well how the state used the traditional forms of oppression to discriminate against minorities, including the banning of political opposition, attacks on the media through the intimidation of journalists, putting at a disadvantage all who did not speak the official language, outlawing mother-tongue education, the courts’ unwillingness to act against such injustices, and so on.
State power uses always the same means of oppression against minorities, for whom solidarity from outside is very important, and so I very much welcome this House’s outcry today against the Russification of the Republic of Mari El. The Mari speakers are a small linguistic group, and need a great deal of solidarity from the international community.
.  Mr President, Czarist Russia was nicknamed the prison of nations, and the Soviet Union was called the gulag of nations. Unfortunately, the collapse of Communism did not bring about freedom, nor did it grant rights to the small nations of Russia. At a conference at the end of last week, Vladimir Kozlov, one of the leaders of today’s opposition, said that real ethnic cleansing is being carried out in the Republic of Mari, especially in administration, the overt goal of which is the elimination of the autonomous Mari Republic. His statement is of no surprise, since the current president of the Republic of Mari is a Russian citizen, the Moscow-born Mr Leonid Markelov, who does not even speak the local language. During his presidency, attacks against free press have become regular, opposition leaders and journalists have been assaulted, including the opposition candidate, Mihail Dolgov, a Mari national, who was brutally assaulted. By the way, no judicial verdict has been reached in any of these cases yet. Mari language schools are being closed down, and education in the Mari language is only allowed in the primary levels of elementary education. Only Russian can be used in administration, all of this pointing to the fact that this minority’s rights are seriously restricted.
An agreement, called the action plan, was ceremoniously concluded between the EU and Russia the day before yesterday. At last, we have an opportunity to provide direct assistance to those who live there, instead of just condemning Russia’s practice. This plan allows us to cooperate in the field of minority rights, that is, to promote the use of minority languages, preservation of cultures, the publication of textbooks, to encourage exchange programmes, scientific and scholarship schemes, and to foster an independent media and education in the mother tongue. This action plan also promotes strengthening an independent and unbiased judicial system. We must, therefore, help Russia in order for the offenders to be brought to justice, so that order and safety may finally prevail in the Republic of Mari as well. For this reason, I would like to ask the Commission and the Council to act firmly and provide specific programmes to protect the maltreated Mari minority based on the new agreement.
.  Mr President, ladies and gentlemen, today we are debating yet another issue that one might well call sensitive. We are being called upon to consider the life and tragedy of a small nation that has, quite frankly, been conquered by Russia.
Ever since the 16th century, Russia has adopted a different approach to national expansion from that of the colonial powers. Although the latter gained power over various countries throughout the world, they did not generally believe that these countries should be fully integrated with the colonial homeland and robbed of their cultural, national and linguistic identities. Russia approached the matter differently, by immediately deciding to Russify every country it conquered, and to deprive the country of its identity and the inhabitants of their religion and language.
Russia took this approach towards Poland in the 19th century, and the Poles suffered a great deal as a result. As a rule, Russia’s attempts to Russify the country were extremely cruel, as they consisted in exiling tens and hundreds of thousands of people. Although some of them were simply encouraged to leave, many were brutally forced to do so, with Russians then arriving to take their place. There was a sharp rise in such practices when the Communists came to power following the October Revolution, as it was then that Russia decided to intensify efforts to Russify all of the countries under its rule. The small Finno-Ugric nation we are discussing today, namely the Republic of Mari El, also fell victim to Russia. This small republic is now entirely under the control of the Russians who went to live there, and its original inhabitants, the Finno-Ugric people, are now nothing more than a persecuted minority.
I would remind the House that the same is in fact true in those countries that have freed themselves from Russian rule. The majority of the people in these countries still belong to the original population, rather than being Russian, but there is a powerful Russian minority that does not view itself as being in any way integrated. This kind of situation can be seen in Lithuania, Latvia and Estonia, where the Russian minorities are determined to make their presence felt, regardless of the interests of the countries in which they live. One need only pick up a newspaper in any of these countries to see that the Russian populations are antagonistic or downright hostile to their countries of residence. These populations frequently claim rights that in any other circumstances we would acknowledge, yet a prerequisite for the acknowledgement of such rights is that the people concerned demonstrate at least minumum loyalty towards the countries in which they live.
Matters are even worse in the Republic of Mari El, as Russians now form the majority, and the original population has become a persecuted minority. Journalists are murdered, there are not enough schools, it is impossible to receive an education and anyone who speaks out in favour of the Finno-Ugric population is persecuted.
We must ensure that a balance is achieved between the rights of the original owners of the country and those of the democratic majority. The latter is in fact simply an occupying force, and it must not be allowed to tyrannise and persecute the minority of original inhabitants.
. Mr President, I am very happy that almost all political groups have joined forces in this Chamber to address this very serious and alarming problem.
In the Russian Federation there are 19 different nations of the Finno-Ugric family, totalling 2.7 million persons. All are minorities in their respective autonomous republics. There are serious obstacles to the practical implementation of the cultural and educational rights of these minorities. For example, education in the Mari language is provided only in some elementary schools, so that only about 20% of children can enjoy lessons in their mother tongue. The publication of textbooks in Mari is practically non-existent. So the linguistic identity of the Mari is slowly fading.
I am also concerned about political developments in Mari El Republic. Last December, the local president, Leonid Markelov, considered to be a strong pro-Moscow politician to the detriment of native cultural autonomy, was re-elected. When the Mari ethnic opposition, led by Mr Vladimir Kozlov, questioned the fairness of the election results, Mr Kozlov was brutally beaten up. There has still been no satisfactory investigation into that act of violence. Alarmingly, independent journalists have been harassed for a considerable period of time; three of them were murdered in 2001, many others have been intimidated and their papers forced to close down.
Also, as a result of the recent elections, several Mari school directors and civil servants of Mari background have lost their jobs. School directors were forced to give explanations as to why people in their areas voted for the opposition candidate.
A considerable number of MEPs have signed an appeal in support of the cultural rights of Mari people. This appeal has collected almost 10 000 signatures. The point of our resolution is to call on the Russian authorities to respect their obligations under international law and 'to provide quality education in one's native language on all levels, thus securing that the Mari language and Russian are placed on the same footing throughout the Republic.'
Mr President, both Russia and its predecessor, the Soviet Union, have always practised a homogenising policy: the notion of Russian authority dislikes diversity. During its course of history, the Mari nation, for the most part, has successfully withstood assimilation, and has effectively fought to preserve its own language and identity. After the collapse of the Soviet Union, the situation of Mari El, the Republic of Mari, was promising. However, it did not last long, eight to nine years, perhaps, when a new anti-diversity policy was launched by Russia.
The Mari nation’s hope for enjoying equal rights with Russians was shattered. The Mari language is excluded from the public sphere, education and the media and Mari activists are harassed, assaulted and forced to leave Mari El. Although it would be absolutely necessary for the central authority to intervene, there is no sign of it at all. Either ignorance or the tacit acceptance of anti-Mari campaigning prevails. Pressure on Maris has considerably increased this past year. This proposal’s goal is to send a multi-dimensional signal towards, firstly, Moscow as a reminder of its commitment to preserve the cultural diversity of its minorities instead of eliminating them. Secondly, this signal would also be directed to the Russian elite living in Mari El to remind them that it is not possible to launch minority oppression unnoticed in the 21st century. Thirdly, toward the Mari people to reassure them that the European public is attentively monitoring their hardships, and is ready to support their cause.
Ladies and gentlemen,
at today’s discussion, it would be appropriate to quote Vladimir Lenin. Lenin referred to Tsarist Russia as a prison of nations, though the Soviet Union was no different from Tsarist Russia in that respect. Lenin’s words are still timely today, since the Kremlin, which is strengthening central authority and inciting nationalism, shows no respect for minorities.
Xenophobia in Russia has taken the form of fascist strike forces. This is especially dangerous in a country where one fifth of the population is not of Slavic descent. The persecution and killing of non-Russian journalists is very worrying. This combines Vladimir Putin’s wish to suppress the independent media and ethnic discrimination.
Evidence that the authorities support attacks on Maris is provided by the fact that fascist attacks have gone unpunished for years. When cooperating with Moscow, one should not turn a blind eye to the situation of the ethnic minorities in Russia. In his speeches, the Russian President Vladimir Putin often speaks of his commitment to European politics. Russia’s policy towards ethnic minorities, however, once again confirms that President Putin’s deeds do not match his words.
Since the Second World War, ethnic strife has decreased in Europe. We respect cultural diversity, and seek to protect and support varied cultural traditions. Europe-leaning Russia should, like Europe, understand that cultural diversity is Russia’s strength, and not a danger. Unfortunately, however, we can see the opposite happening. For this reason, when taking part in political discussions with Russia, representatives of the European Union must seriously raise the issue of the protection of ethnic minorities in Russia.
A total of 28 million members of ethnic minorities live in Russia. Of those, four million speak Finno-Ugric languages. Only around twenty books a year are published in the Mordvin language, which has about a million speakers; there is no daily newspaper, and the language is not taught in a single school. The situation of the Maris is somewhat better, but the number of publications is decreasing rapidly, and the absence of secondary and higher education in the Mari language also has an effect.
A European approach does not merely require Russia to end attacks against the ethnic opposition. It also means that the Russian Government must support the preservation of the languages and culture of ethnic minorities through legislation and other actions. At the moment, this is a dream, but it is the responsibility of European countries to support that dream, and if necessary fight for it.
Thank you very much!
.   The violations of human rights and democracy we are debating today are taking place in the small Republic of Mari El, which is part of the Russian Federation. Unfortunately, this Republic belongs to the Mari only in name, as it is one of the numerous countries and nations that have been subordinated and annexed by Russia. Like the Armenians, the Chechens and many others, the Mari people have fought for years to retain their identity and independence. Even though the Mari ASSR declared its sovereignty in 1990, the situation of this nation is unfortunately becoming ever more difficult. Its inhabitants, known to us all from Russian and Polish literature as the Cheremis, speak a Finno-Ugric language. They have repeatedly been the victims of repressive measures, particularly during the Stalin era, when Komsomol groups chopped down their holy groves and the Mari were exiled to Siberia. It is for this reason that only half of the Mari people currently lives in the Republic of Mari El, with the rest scattered around Russia and forced to integrate with the Russian population.
President Markelov, who rules over the Republic of Mari El, came to power following a controversial election. He was born in Moscow and does not identify himself in any way with the nation, and in fact cannot even speak Mari. He systematically curtails the rights of the population, in particular with regard to freedom of speech. The Mari people find it difficult to receive education in their own language, as Mari schools have been closed and there are not enough schools or universities. Ethnic Mari civil servants have lost their jobs, and opposition journalists suffer persecution, as do the independent, private media. This has prompted them to seek help, both from the Finno-Ugric nations of Finland and Estonia, with which they share many cultural similarities, and from the European Parliament.
The Mari people have a right to sovereignty, independence and their own identity, as do all those fighting for the independence of countries and nations in the former USSR and elsewhere in the world. We are therefore opposed to the persecution they are suffering, as well as to the attempts at denationalisation and human rights violations that are taking place in the country. Although history provides us with many examples of the spirit and staying power of occupied nations, and even though their efforts have often been crowned with success, the price of such success is frequently the suffering and death of a large number of people. As the late Holy Father John Paul II once said, one nation must never expand at the expense of another, that is at the expense of another nation’s subordination, conquest, coercion, exploitation and death.
If different countries and nations are forced to live together under one government, sooner or later this will always result in a threat to peace and a struggle for independence and sovereignty. An emerging superpower like the European Union would do well to heed this warning.
Mr President, Commissioner, ladies and gentlemen, European standards should be observed across the whole of Europe, Russia included. The right of all peoples to use their own language, to preserve their cultural identity and to promote their own culture, even if the language and culture involved are those of a very small nation, is one of these standards.
Russia signed the European Charter for Regional or Minority Languages exactly four years and two days ago. It is therefore by no means unreasonable to call on Russia to respect the Mari language, which has been officially recognised as the language of the Republic of Mari El. This is especially important with regard to secondary schools and universities, where respect for the Mari language is currently lacking. The repressive measures taken against head teachers and journalists who have defended the sovereignty of this small nation are also a particular cause for concern.
We have no desire to chastise Russia, as it is a country with which we wish to cooperate closely. Yet we cannot shut our eyes and ears to human rights violations, wherever in Europe they occur. We cannot sacrifice human rights and the rights of minorities for the sake of cooperation with Moscow.
. Mr President, the Commission is generally aware of the situation of the Finno-Ugric indigenous populations such as the Maris. We also know about the problems raised by certain Members of the European Parliament in connection with the treatment of Maris – the problems aired again here today – and, specifically, as regards the Mari language in schools, the obstruction of the media and the recent presidential elections in December 2004.
The Commission considers that common values, including respect for human rights, are the cornerstone of its relations with Russia. During the EU/Russia summit in The Hague in November 2004, Presidents Putin and Barroso agreed to hold regular consultations between the European Union and Russia on human and minority rights and fundamental freedoms.
The Commission's objective is to use these consultations to strengthen the open and constructive dialogue with Russia on all related matters.
A first round of these consultations was held on 1 May 2005 in Luxembourg. During this meeting, certain matters were examined, including the human rights situation, the rights of people who belong to minorities and fundamental freedoms in the Russian Federation and the European Union.
We are also engaging in a constructive exchange of information about matters relating to cooperation on human rights in international fora, especially in the UN Commission on Human Rights, the Council of Europe and the OSCE.
The Commission considers that these consultations with Russia provide an appropriate framework for more detailed talks with the Russian authorities about the situation of the Maris.
For this, however, more information will be needed and, consequently, information and analyses by Members of Parliament are welcome.
Finally, I should like to inform you that the next round of consultations with Russia on human rights, the rights of people who belong to minorities and fundamental freedoms will probably be held in the second half of 2005 under the United Kingdom Presidency.
The debate is closed.
The vote will take place immediately after the ongoing debates.
The next item is the debate on six motions for resolutions on Burma/Myanmar.(1)
.   The international community should not tolerate the violations of human rights that are taking place in Burma.
During the 40 years in which Burma has been under military rule and forced to follow the ‘Burmese way to socialism’, the country has gone from being one of the richest and best-educated in South-East Asia to one of the poorest. The Burmese generals who rule the country, which is one of the most repressive dictatorships in the world, have resisted any kind of pressure from the international community for the past 10 years. Aspects of the Burmese regime that should be particularly condemned include the Burmese generals’ fight against the opposition, the use of chemical weapons by the Burmese army, the failure of the country to cooperate in any way with international organisations, the persecution of ethnic minorities and the political arrests. It is well known that political prisoners, who number around 1 300, are tortured during interrogations, and international standards of justice are not observed in political life. Forced labour is an extremely common occurrence, with 800 000 Burmese citizens affected every day. Furthermore, restrictions have been imposed on citizens’ freedom of opinion, movement, information and assembly, as well as on participation in political life.
The Burmese education system is falling apart. Since 1988, more universities have closed than have opened, due to fears that students will become politically active. Half of the state budget is spent on the military and on maintaining a 400 000-strong army, even though the country is not presently at war. The number of children forced to serve in the army stands at 77 000, and many of them join when they are only 11. Only a very small fraction of the budget is set aside for medical care, and the medical sector is in a disastrous state, with a shortage of basic medicines and qualified staff. Another major problem is the sexual exploitation of young women, girls and children from ethnic minorities.
Given these problems, it would appear that the only chance we have of ensuring that the regime starts to make the necessary changes is to impose tough economic sanctions, targeted at strategic sectors where the regime holds a monopoly, such as oil, gas, timber, the extractive industries, and marine products. UN diplomatic measures are also needed. In fact the UN and the European Union both have a moral duty to intervene and even to interfere in the domestic affairs of a country that commits such gross violations of human rights.
. Mr President, the Burmese people continue to suffer extensively under inhuman repression practised by a long-lasting authoritarian military government. Thousands of political prisoners are subjected to mistreatment and torture and denied access to a lawyer or a fair trial. Burma holds the disgraceful record of having more child soldiers than any other country in the world.
It also holds the shameful record of having the world's only imprisoned 60-year-old Nobel Peace Prize recipient, Mrs Aung San Suu Kyi. On 19 June 2005, her 60th birthday, this remarkable lady will have spent a total of 2 523 days in detention.
Gross violations have been committed by the Burmese army against ethnic minorities, including summary executions, torture and rape. An estimated one million people have been internally displaced and several hundreds of thousands have fled to neighbouring countries. The organised violence exercised by soldiers against women, including young girls, in areas of internal conflict, is a well-known atrocity in Burma. Hundreds of cases have been documented, with a high percentage of these cases involving gang rape and, in many cases, resulting in the killing of the victim.
The ALDE Group has long supported Mrs Suu Kyi's efforts to bring democracy to her country, and we call for her immediate release from detention. In addition, my Group wishes to see an increased role for the UN High Commissioner for Refugees in the refugee camps along the Thai-Burmese border and a permanent UN Human Rights Monitor in eastern Burma to investigate thoroughly human rights violations. Furthermore, the ALDE Group will continue to urge the European Union to take every opportunity to put pressure on the Burmese junta to restore democracy in the country. We also support the tourist boycott of Burma and are in favour of the targeted imposition of economic sanctions on Burma in order to encourage a speedy democratic reform.
.  Mr President, here we are at the end of a week full of anniversaries and memories, for it was 60 years ago that National Socialism was defeated and Europe liberated, and 15 years ago that the Iron Curtain was rent asunder.
These anniversaries shed a very unflattering light on those who, in former times, kept quiet about oppression or did business with those who inflicted it. Let us then give some thought to what judgment future generations will pass on those who, today, do likewise, for the Iron Curtain may well no longer be there, but what has been called the Bamboo Curtain, erected by socialist generals around Burma, is still there, and terrible tragedies are being played out behind it, ranging from brutal violations of the human rights of tens upon thousands of political detainees to the targeted deployment of poison gas against the Karen people. With the use of gas, the attempt is being made to kill off a people or at least to break its spirit. These are terrible things to be going on in the 21st century, and they impose an obligation upon us.
Two things need to be given particular emphasis. The first is the urgent necessity of our ensuring that Burma does not take over the presidency of ASEAN in 2006. ASEAN is in some sense the EU’s offspring, being a federation like the EU, albeit as yet more economic than political, but it is still our most important partner, and it is intolerable that such an important partner organisation should have a murderous regime at its head.
Secondly, we must, by all political, economic and legal means, oppose those who are still unscrupulous enough to do business with such a regime. The question we must of course always ask ourselves is: what harms the people, and what benefits the people? Cutting the country off completely is obviously not the right way to go about it, but allowing those in power to shamelessly accumulate wealth, while presenting them with only flimsy paper protests about human rights violations, wrecks Europe’s credibility. That is why our words must be backed up with deeds.
I appeal to the Commission – and I would say the same thing to the Council – to adopt, once and for all, a tougher approach to dealing with Burma. Protesting from time to time is useless; instead, we must be systematic in bringing pressure to bear until this repugnant regime is no more.
.  Mr President, last Saturday, in Burma’s capital, Rangoon, explosives were detonated in shopping arcades, department stores and in an exhibition centre, killing 11 people and seriously injuring 150 others. On behalf of the Group of the European People’s Party (Christian Democrats) and European Democrats, I denounce this resumption of terror. These attacks show that, since our debate in September 2004, the situation, far from improving, has, tragically, become more acute – something highlighted by Mr Posselt and by other previous speakers.
Burma/Myanmar is a multi-ethnic state, and has been under military rule with scarcely any interruption since 1962. To this day, the military refuse to allow the National League for Democracy, which won the 1990 elections, to form a government, and the National Assembly meets without democratically elected members. In February 2005, the leaders of numerous opposition parties and ethnic groups were arrested. Despite massive international protest, including – on many occasions – from this House, the Nobel Peace Prize laureate Aung San Suu Kyi is still under house arrest. Forced labour is so widespread that the International Labour Organisation ILO has called on the EU Member States to reconsider their relations with Burma.
I have to say, Commissioner Dimas, that, with these things going on, I do not understand what the Commission is doing. During this year’s ‘Burma/Myanmar Day’, you presented a report that held out the prospect of increased economic and social cooperation with the regime. The EU is a community of values, first among them the protection of human rights and the safeguarding of democracy.
If the EU wants to be able to make a tangible contribution, let it appoint a Special Envoy for Burma. At long last, there must be dialogue between the military junta and the democracy movement. Ethnic groups and minorities must gain acceptance at long last. Humanitarian and social evils must be done away with. Only when there is demonstrable progress in these areas will there be any justification for stepping up aid from the European Union.
. Mr President, I should like to start by pointing out that the Commission shares completely the concerns expressed today by Members of Parliament on the situation in Burma/Μyanmar. The Commission continues to call for the unconditional release of Daw Aung San Suu Kyi and other political prisoners.
It also continues to call on the Burmese regime to participate in a substantive dialogue with all the political parties, including the National League for Democracy and all the ethnic groups. It is clear that national reconciliation and the restoration of democracy can only be achieved through a transparent and constructive dialogue between all the legitimate interested parties.
That is why the Commission regrets that the terms which might allow the National League for Democracy and all the other legal representatives to participate in the national assembly are not being met.
As no specific positive developments have been noted in respect of the political situation and human rights in the country and given that Daw Aung San Suu Kyi and other political leaders continue to be detained, the common position of the European Union on Burma/Myanmar was renewed on 25 April for a further year.
The serious sanctions against the military regime have been maintained and I can assure the honourable Members of Parliament that all the representatives of the European Union will continue to take every opportunity to raise specific issues, such as human rights, forced labour, the lack of democratic development and the continuing detention of Daw Aung San Suu Kyi and other politicians.
At the same time, on the basis of the agreed policy of the European Union, communication channels with the Burmese regime will continue to be kept open. The European Union is ready for direct, substantive and open talks with the regime during high-level Asia/Europe conferences or bilaterally on the fringes of such conferences.
The recent conference of foreign ministers of ASEAN, the Association of South-East Asian Nations, in Kyoto on 6 and 7 May was an opportunity of the first order to discuss all the European Union's concerns openly and directly with the Burmese leadership.
These discussions took place both during the ASEAN conference itself and between the EU troika and the Burmese foreign minister, Mr Win. During the meeting between the troika and Foreign Minister Win, he was also given a list of the names of political prisoners about whom the European Union has expressed its concern.
As regards the chairmanship of ASEAN, the Commission continues to hope that significant progress can be made towards national reconciliation and democratisation and the release of Daw Aung San Suu Kyi in the run up to Myanmar's taking over the chairmanship of ASEAN.
There is as yet no agreed EU position on its participation in ASEAN conferences if Burma/Myanmar takes over the chairmanship. However, it is clear that a good number of countries have reservations about participating in ASEAN regional meetings unless there are decisive positive developments in Burma/Μyanmar before it takes over the chairmanship.
Consequently, the efforts being made by numerous parliamentarians in ASEAN in order to pressure Burma/Myanmar into making political changes before it takes over the chairmanship are particularly encouraging.
Finally, I should like to say a few words about Burma Day, which the Commission organised on 5 April and during which a debate was held on the basis of the independent experts' report prepared by two excellently trained consultants. Even though the report also refers to EU policy on Burma/Myanmar, the objective of Burma Day 2005 was to focus the debate on the possibilities for providing aid inside Burma/Μyanmar.
This aid will not be channelled through the government; it will be implemented transparently and responsibly through UN agencies and non-government organisations.
EU political sanctions were not debated during Burma Day. All the speakers were selected on the basis of their ability to contribute to the overall debate on aid and their experience from working inside Burma/Myanmar, not their views on the sanctions.
The debate is closed.
We shall now proceed to the vote.
We shall now proceed to the vote.
Mr President, I would like to make an oral technical amendment. There is some confusion in this resolution. In the introduction, it is mentioned that presidential elections took place in the Republic of Mari El on 19 December 2004. However, in Article 3 of the resolution, where the same presidential elections are mentioned, the date given is 4 February 2005. In fact, that is the date when the Mari opposition leader was attacked.
I would suggest that in paragraph 3 we delete the date '4 February 2005' and replace it with the correct date of the presidential elections, 19 December 2004.
Mr President, I just wanted to ask you to bear in mind, in the next sittings here in Strasbourg, that we should have a quarter of an hour’s break before the vote, thus maintaining the House’s dignity through speeches and votes and visits by honoured guests. A 15-minute break is good for concentration, and I would ask the Bureau to make provision for one in future.
This sitting of the European Parliament is suspended.